Exhibit 10.1

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between Hudson Metro Center, LLC, a Delaware limited liability
company (“Landlord”), and Qualys, Inc., a Delaware corporation (“Tenant”). The
following exhibits are incorporated herein and made a part hereof: Exhibit A
(Outline of Premises); Exhibit B (Work Letter); Exhibit C (Intentionally
Omitted); Exhibit D (Rules and Regulations); Exhibit E (Judicial Reference);
Exhibit F (Additional Provisions); Exhibit G (Form of Letter of Credit);
Exhibit H-1 (Outline and Location of Suite 200 Potential Offering Space);
Exhibit H-2 (Outline and Location of Suite 250 Potential Offering Space);
Exhibit I (Outline and Location of Building Signage); Exhibit J (Sample
Statement); Exhibit K (Outline of Bicycle Lockers) and Exhibit L (Form LOC
Cancellation Consent Letter).

1 BASIC LEASE INFORMATION.

 

1.1   Date:   October 14, 2016 1.2   Premises.     1.2.1   “Building”:   919
East Hillsdale Boulevard, Foster City, California, commonly known as 919 East
Hillsdale Boulevard.   1.2.2   “Premises”:   75,275 rentable square feet of
space described as (i) 5,441 rentable square feet located on the first floor of
the Building and commonly known as Suite No. 125 (“Suite No. 125”), (ii) 35,748
rentable square feet located on the third floor of the Building and commonly
known as Suite No. 300, and (iii) 34,086 rentable square feet located on the
fourth floor of the Building and commonly known as Suite No. 400, each of which
are outlined and located on Exhibit A hereto. If the Premises include any floor
in its entirety, all corridors and restroom facilities located on such floor
shall be considered part of the Premises.   1.2.3   “Property”:   The Building,
the parcel(s) of land upon which it is located, and, at Landlord’s discretion,
any parking facilities and other improvements serving the Building and the
parcel(s) of land upon which such parking facilities and other improvements are
located.   1.2.4   “Project”:   The Property or, at Landlord’s discretion, the
project containing the Property and any other land, buildings or other
improvements. 1.3   Term     1.3.1   Term:   The term of this Lease (the “Term”)
shall begin on the Commencement Date and expire on the Expiration Date (or any
earlier date on which this Lease is terminated as provided herein).

 

1



--------------------------------------------------------------------------------

  1.3.2   “Commencement Date”:   May 1, 2018. However, from February 1, 2017
through November 30, 2017 (such period being the “Early Entry Period”), Tenant
may enter the Premises for the Permitted Use and for the purpose of installing
telecommunications and data cabling, equipment, furnishings, improvements
(including, without limitation, the Tenant Improvement Work) and other personal
property in the Premises. All of Tenant’s obligations hereunder shall apply
during the Early Entry Period other than the obligation to pay Monthly Rent;
provided, however, that if Tenant has entered the Premises during the Early
Entry Period for the Permitted Use, then during such Early Entry Period Tenant
shall be obligated to perform all of its obligations under the Lease and to pay
Monthly Rent (other than Base Rent). Beginning on December 1, 2017 and
continuing through April 30, 2018 (such period being the “Beneficial Occupancy
Period”), Tenant shall have possession of the Premises for the Permitted Use
(defined below). Other than the obligation to pay Monthly Rent (defined below),
all of Tenant’s obligations hereunder shall apply during the Beneficial
Occupancy Period.   1.3.3   “Expiration Date”:   The last day of the 120th full
calendar month beginning on the Commencement Date. 1.4   “Base Rent”:  

 

Period During

Term

   Annual Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)      Monthly Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)      Monthly
Installment
of Base Rent  

May 1, 2018 – April 30, 2019

   $ 43.80       $ 3.65       $ 274,753.75   

May 1, 2019 – April 30, 2020

   $ 45.11       $ 3.76       $ 282,996.36   

May 1, 2020 – April 30, 2021

   $ 46.47       $ 3.87       $ 291,486.25   

May 1, 2021 – April 30, 2022

   $ 47.86       $ 3.99       $ 300,230.84   

May 1, 2022 – April 30, 2023

   $ 49.30       $ 4.11       $ 309,237.77   

May 1, 2023 – April 30, 2024

   $ 50.78       $ 4.23       $ 318,514.90   

May 1, 2024 – April 30, 2025

   $ 52.30       $ 4.36       $ 328,070.35   

May 1, 2025 – April 30, 2026

   $ 53.87       $ 4.49       $ 337,912.46   

May 1, 2026 – April 30, 2027

   $ 55.48       $ 4.62       $ 348,049.83   

May 1, 2027 – April 30, 2028

   $ 57.15       $ 4.76       $ 358,491.33   

 

2



--------------------------------------------------------------------------------

1.5   Intentionally Omitted.    1.6   “Tenant’s Share”:    53.6942% (based upon
a total of 140,192 rentable square feet in the Building). 1.7   “Permitted Use”:
  

With respect to those portions of the Premises other than Suite No. 125, general
office use (including, without limitation, use of the Premises for
administration, sales, operation of computers and computers servers in relation
thereto), all of which shall be consistent with a first-class office building.

 

With respect to Suite No. 125 within the Premises, (i) general office use
(including, without limitation, use of the Premises for administration, sales,
operation of computers and computers servers in relation thereto), (ii) the
shipping and receiving of Tenant’s previously manufactured scanner appliances,
(iii) the assembly of such scanners by installing software therein and
installing pre-manufactured parts/components therein by means of bolts, screws
and the like (but not by means of soldering, use of Hazardous Materials (defined
below) or similar manufacturing process), and (iv) the repair of such scanners
by replacing parts or software thereto in the same method as the assembly method
described above, all of which shall be consistent with a first-class office
building.

1.8.   “Security Deposit”:    $00.00, as more particularly described in
Section 21.   Prepaid Base Rent:    $274,753.75, as more particularly described
in Section 3.   Prepaid Additional Rent:    $97,857.50 as more particularly
described in Section 3. 1.9   Parking:    220 unreserved parking spaces, at the
rate of $00.00 per space per month. 1.10   Address of Tenant:   

Before the Commencement Date:

 

1600 Bridge Parkway

Redwood City, CA

Attn: General Counsel

 

From and after the Commencement Date:

 

919 East Hillsdale Blvd., 4th Floor

Foster City, CA 94404

Attn: General Counsel

 

3



--------------------------------------------------------------------------------

1.11   Address of Landlord:   

Hudson Metro Center, LLC

c/o Hudson Pacific Properties

950 Tower Lane, Suite 1800

Foster City, California 94404

Attn: Building manager

 

with copies to:

 

Hudson Metro Center, LLC

c/o Hudson Pacific Properties

950 Tower Lane, Suite 1800

Foster City, California 94404

Attn: Managing Counsel

    

and

 

Hudson Metro Center, LLC

c/o Hudson Pacific Properties

11601 Wilshire Boulevard, Suite 900

Los Angeles, California 90025

Attn: Lease Administration

1.12   Broker(s):    Colliers International (“Tenant’s Broker”), representing
Tenant, and Cushman & Wakefield (“Landlord’s Broker”), representing Landlord.
1.13   Building HVAC Hours and Holidays:    “Building HVAC Hours” mean 8:00 a.m.
to 7:00 p.m., Monday through Friday, excluding the day of observation of New
Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day, and, at Landlord’s discretion, any other
locally or nationally recognized holiday that is observed by other Comparable
Buildings (defined in Section 25.10) (collectively, “Holidays”). 1.14   “Tenant
Improvements”:    Defined in Exhibit B. 1.15   “Guarantor”:    None.

2 PREMISES AND COMMON AREAS.

2.1 The Premises.

2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6.

2.1.2 Except as expressly provided herein, the Premises are accepted by Tenant
in their configuration and condition existing on the date hereof, without any
obligation of Landlord to perform or pay for any alterations to the Premises,
and without any representation or warranty regarding the configuration or
condition of the Premises, the Building or the Project or their suitability for
Tenant’s business.

2.2 Common Areas. Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

3 RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time, in money of the United States of America that, at the time of payment,
is legal tender for the payment of all obligations. As used herein, “Additional
Rent” means all amounts, other than Base Rent, that Tenant is required to pay
Landlord hereunder. Monthly payments of Base Rent and monthly payments of
Additional Rent for Expenses (defined in Section 4.2.2), Taxes (defined in
Section 4.2.3) and parking (if any) (collectively, “Monthly Rent”) shall be paid
in advance on or before the first day of each calendar month during the Term;
provided, however, that the installment of Base Rent for the first full calendar
month for which Base Rent is payable hereunder and the installment

 

4



--------------------------------------------------------------------------------

of Additional Rent for Expenses and Taxes for the first full calendar month for
which such Additional Rent is payable hereunder shall be paid upon Tenant’s
execution and delivery hereof. Except as otherwise provided herein, all other
items of Additional Rent shall be paid within 30 days after Landlord’s request
for payment. Rent for any partial calendar month shall be prorated based on the
actual number of days in such month. Without limiting Landlord’s other rights or
remedies, (a) if any installment of Rent is not received by Landlord or its
designee within five (5) business days after its due date, Tenant shall pay
Landlord a late charge equal to 5% of the overdue amount (provided, however,
that such late charge shall not apply to any such delinquency unless either (i)
such delinquency is not cured within five (5) business days after notice from
Landlord, or (ii) Tenant previously received notice from Landlord of a
delinquency that occurred earlier in the same calendar year); and (b) any Rent
that is not paid within 10 days after its due date shall bear interest, from its
due date until paid, at the lesser of 10% per annum or the highest rate
permitted by Law (defined in Section 5). Tenant’s covenant to pay Rent is
independent of every other covenant herein.

4 EXPENSES AND TAXES.

4.1 General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of Expenses for such Expense Year, plus
(b) Tenant’s Share of Taxes for such Expense Year. Tenant’s Share of Expenses
and Tenant’s Share of Taxes for any partial Expense Year shall be prorated based
on the number of days in such Expense Year.

4.2 Definitions. As used herein, the following terms have the following
meanings:

4.2.1 “Expense Year” means each calendar year in which any portion of the Term
occurs.

4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during any Expense Year because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Property. Landlord shall act in a reasonable manner in incurring
Expenses. Expenses shall include (i) the cost of supplying all utilities, the
cost of operating, repairing, maintaining and renovating the utility, telephone,
mechanical, sanitary, storm-drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections, the cost of contesting any Laws
that may affect Expenses, and the costs of complying with any
governmentally-mandated transportation-management or similar program; (iii) the
cost of all insurance premiums and deductibles; (iv) the cost of landscaping and
relamping; (v) the cost of parking-area operation, repair, restoration, and
maintenance; (vi) a management fee in the amount (which fee may be imputed if
Landlord has internalized management or otherwise acts as its own property
manager and which fee is hereby acknowledged to be reasonable) of 3% of gross
annual receipts from the Property (excluding the management fee), together with
other fees and costs, including consulting fees, legal fees and accounting fees,
of all contractors and consultants in connection with the management, operation,
maintenance and repair of the Property; (vii) the fair rental value of any
management office space; (viii) wages, salaries and other compensation, expenses
and benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Property, and costs of training,
uniforms, and employee enrichment for such persons; (ix) the costs of operation,
repair, maintenance and replacement of all systems and equipment (and components
thereof) of the Property; (x) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
Common Areas, maintenance and replacement of curbs and walkways, repair to roofs
and re-roofing; (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property; (xii) the cost of capital improvements or any other items that are
(A) intended to reduce current or future Expenses, enhance the safety or
security of the Property or its occupants, or enhance the environmental
sustainability of the Property’s operations, (B) replacements or modifications
of the nonstructural portions of the Base Building (defined in Section 5) or
Common Areas that are required to keep the Base Building or Common Areas in good
condition, or (C) required under any Law (except to the extent that such Law was
in effect and required the installation of such capital improvements or other
items before the date hereof); (xiii) the cost of tenant-relation programs
reasonably established by Landlord; and (xiv) payments under any existing or
future reciprocal easement agreement, transportation management agreement,
cost-sharing agreement or other covenant, condition, restriction or similar
instrument affecting the Property.

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be amortized (including actual or imputed interest on
the amortized cost) over the lesser of (i) the useful life of the item purchased
through such capital expenditure, as reasonably determined by Landlord, or
(ii) the period of time that Landlord reasonably estimates will be required for
any Expense savings resulting from such capital expenditure to equal such
capital expenditure; provided, however, that any capital expenditure that is
included in Expenses solely on the grounds that it is intended to reduce current
or future Expenses shall be so amortized over the period of time described in
the preceding clause (ii)); (b) depreciation; (c) principal and interest
payments of mortgage or other non-operating debts of Landlord; (d) costs of
repairs to the

 

5



--------------------------------------------------------------------------------

extent Landlord is reimbursed by insurance or condemnation proceeds; (e) except
as provided in clause (xiii) above, costs of leasing space in the Building,
including brokerage commissions, lease concessions, rental abatements and
construction allowances granted to specific tenants; (f) costs of selling,
financing or refinancing the Building; (g) fines, penalties or interest
resulting from late payment of Taxes or Expenses; (h) organizational expenses of
creating or operating the entity that constitutes Landlord; (i) damages paid to
Tenant hereunder or to other tenants of the Building under their respective
leases; (j) amounts (other than management fees) paid to Landlord’s affiliates
for services, but only to the extent such amounts exceed the prices charged for
such services by parties having similar skill and experience; (k) fines or
penalties resulting from any violations of Law, negligence or willful misconduct
of Landlord or its employees, agents or contractors; (l) advertising and
promotional expenses; (m) Landlord’s charitable and political contributions; (n)
ground lease rental; (o) attorney’s fees and other expenses incurred in
connection with negotiations or disputes with tenants or other occupants of the
Building; (p) costs of services or benefits made available to other tenants of
the Building but not to Tenant; (q) costs of purchasing or leasing major
sculptures, paintings or other artwork (as opposed to decorations purchased or
leased by Landlord for display in the Common Areas of the Building); (r) any
expense for which Landlord has received actual reimbursement from a third party
(other than from a tenant of the Building pursuant to its lease); (s) costs of
curing defects in design or original construction of the Property; (t) costs
that Landlord is entitled to recover under a warranty, except to the extent it
would not be fiscally prudent to pursue legal action to recover such
costs; (u) expenses (other than Parking Expenses (defined below)) of operating
any commercial concession at the Project; (v) Parking Expenses (defined below),
except to the extent Parking Expenses exceed parking revenues on an annual basis
(as used herein, “Parking Expenses” means costs of operating, maintaining and
repairing the Parking Facility, including costs of parking equipment, tickets,
supplies, signs, cleaning, resurfacing, restriping, parking-garage management
fees, and the wages, salaries, employee benefits and taxes for individuals
working exclusively in the Parking Facility; provided, however, that Parking
Expenses shall exclude (i) capital expenses, and (ii) costs of electricity,
janitorial service, elevator maintenance and insurance); (w) reserves; (x) bad
debt expenses; (y) costs of cleaning up Hazardous Materials, except for routine
cleanup performed as part of the ordinary operation and maintenance of the
Property (as used herein, “Hazardous Materials” means any material now or
hereafter defined or regulated by any Law or governmental authority as
radioactive, toxic, hazardous, or waste, or a chemical known to the state of
California to cause cancer or reproductive toxicity, including (1) petroleum and
any of its constituents or byproducts, (2) radioactive materials, (3) asbestos
in any form or condition, and (4) materials regulated by any of the following,
as amended from time to time, and any rules promulgated thereunder: the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§§6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. §§2601, et seq.;
the Clean Water Act, 33 U.S.C. §§1251 et seq; the Clean Air Act, 42 U.S.C.
§§7401 et seq.;The California Health and Safety Code; The California Water Code;
The California Labor Code; The California Public Resources Code; and The
California Fish and Game Code.); or (z) wages, salaries, fees or fringe benefits
(“Labor Costs”) paid to executive personnel or officers or partners of Landlord
(provided, however, that if such individuals provide services directly related
to the operation, maintenance or ownership of the Property that, if provided
directly by a general manager or property manager or his or her general support
staff, would normally be chargeable as an operating expense of a comparable
office building, then the Labor Costs of such individuals may be included in
Expenses to the extent of the percentage of their time that is spent providing
such services to the Property).

If, during any portion of any Expense Year, the Building is not 100% occupied
(or a service provided by Landlord to Tenant is not provided by Landlord to a
tenant that provides such service itself), Expenses for such Expense Year shall
be determined as if the Building had been 100% occupied (and all services
provided by Landlord to Tenant had been provided by Landlord to all tenants)
during such portion of such Expense Year.

4.2.3 “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property. Taxes shall include
(a) real estate taxes; (b) general and special assessments; (c) transit taxes;
(d) leasehold taxes; (e) personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems, appurtenances, furniture and other
personal property used in connection with the Property; (f) any tax on the rent,
right to rent or other receipts from any portion of the Property or as against
the business of leasing any portion of the Property; (g) any assessment, tax,
fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) payments in lieu of taxes under any tax increment financing
agreement, abatement agreement, agreement to construct improvements, or other
agreement with any governmental body or agency or taxing authority. Any costs
and expenses (including reasonable attorneys’ and consultants’ fees) incurred in
attempting to protest, reduce or

 

6



--------------------------------------------------------------------------------

minimize Taxes shall be included in Taxes for the year in which they are
incurred. Notwithstanding any contrary provision hereof, Taxes shall exclude
(i) all excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, transfer taxes, estate taxes, federal and
state income taxes, and other taxes to the extent (x) applicable to Landlord’s
general or net income (as opposed to rents or receipts attributable to
operations at the Property), or (y) measured solely by the square footage, rent,
fees, services, tenant allowances or similar amounts, rights or obligations
described or provided in or under any particular lease, license or similar
agreement or transaction at the Building; (ii) any Expenses, and (iii) any items
required to be paid or reimbursed by Tenant under Section 4.5. If any assessment
included in Taxes can be paid by Landlord in installments, such assessment shall
not be included in Taxes in any calendar year in an amount exceeding that which
would be included in Taxes in such calendar year if such assessment were paid in
the maximum number of installments permitted by Law.

4.3 Allocation. Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the Property. If
Landlord incurs Expenses or Taxes for the Property together with another
property, Landlord, in its reasonable discretion, shall equitably allocate such
shared amounts between the Property and such other property.

4.4 Calculation and Payment of Expenses and Taxes.

4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord shall
give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth (with a level of detail not less than that shown on
the sample Statement attached hereto as Exhibit J) the actual Expenses and Taxes
for such Expense Year. If the amount paid by Tenant for such Expense Year
pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of the
actual Expenses plus Tenant’s Share of the actual Taxes (as such amounts are set
forth in such Statement), Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the Rent then or next due hereunder; provided, however, that if this
Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 30 days after
delivery of such Statement. Landlord shall use reasonable efforts to deliver the
Statement on or before June 1 of the calendar year immediately following the
Expense Year to which it applies. Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party’s rights under
this Section 4.

4.4.2 Statement of Estimated Expenses and Taxes. Landlord shall give to Tenant,
for each Expense Year, a statement (the “Estimate Statement”) setting forth
Landlord’s reasonable estimates of the Expenses (the “Estimated Expenses”) and
Taxes (the “Estimated Taxes”) for such Expense Year. Upon receiving an Estimate
Statement, Tenant shall pay, with its next installment of Base Rent, an amount
equal to the excess of (a) the amount obtained by multiplying (i) the sum of
Tenant’s Share of the Estimated Expenses plus Tenant’s Share of the Estimated
Taxes (as such amounts are set forth in such Estimate Statement), by (ii) a
fraction, the numerator of which is the number of months that have elapsed in
the applicable Expense Year (including the month of such payment) and the
denominator of which is 12, over (b) any amount previously paid by Tenant for
such Expense Year pursuant to this Section 4.4.2. Until Landlord delivers a new
Estimate Statement (which Landlord may do at any time), Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the sum of Tenant’s Share of the Estimated Expenses plus Tenant’s
Share of the Estimated Taxes, as such amounts are set forth in the previous
Estimate Statement. Any failure of Landlord to timely deliver any Estimate
Statement shall not diminish Landlord’s rights to receive payments and revise
any previous Estimate Statement under this Section 4.

4.4.3 Retroactive Adjustment of Taxes. Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year (whether by reason of
reassessment, error, or otherwise), Taxes for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Taxes, Tenant shall
pay Landlord the amount of such underpayment, or receive a credit in the amount
of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

4.5 Charges for Which Tenant Is Directly Responsible. Notwithstanding any
contrary provision hereof, Tenant, promptly upon demand, shall pay (or if paid
by Landlord, reimburse Landlord for) each of the following to the extent levied
against Landlord or Landlord’s property: (a) any tax based upon or measured by
the cost or value of Tenant’s trade fixtures, equipment, furniture or other
personal property; (b) any rent tax, sales tax, service tax, transfer tax, value
added tax, use tax, business tax, gross income tax, gross receipts tax, or other
tax, assessment, fee, levy or charge measured solely by the square footage,
Rent, services, tenant allowances or similar amounts, rights or obligations
described or provided in or under this Lease; (c) any tax assessed upon the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of any portion of the Property; and (d) any

 

7



--------------------------------------------------------------------------------

tax assessed on this transaction or on any document to which Tenant is a party
that creates an interest or estate in the Premises.

4.6 Books and Records. Within 120 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expenses
and/or Taxes for the Expense Year to which such Statement applies and
identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review. Within a reasonable time
after receiving a timely Review Notice (and, at Landlord’s option, an executed
confidentiality agreement as described below), Landlord shall deliver to Tenant,
or make available for inspection at a location reasonably designated by
Landlord, copies of such records. Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections. Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Statement. If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement. If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the State
of California with experience reviewing books and records kept for Comparable
Buildings and its fees shall not be contingent, in whole or in part, upon the
outcome of the review. Tenant shall be responsible for all costs of such review;
provided, however, that if Landlord and Tenant determine that the sum of
Expenses and Taxes for the Expense Year in question was overstated by more than
5%, Landlord, within 30 days after receiving paid invoices therefor from Tenant,
shall reimburse Tenant for the reasonable amounts paid by Tenant to third
parties in connection with such review (not to exceed $5,000.00). The records
and any related information obtained from Landlord shall be treated as
confidential, and as applicable only to the Premises, by Tenant, its auditors,
consultants, and any other parties reviewing the same on behalf of Tenant
(collectively, “Tenant’s Auditors”). Before making any records available for
review, Landlord may require Tenant and Tenant’s Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within 30 days after receiving it from
Landlord, and if Tenant fails to do so, the Objection Period shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period. Notwithstanding any contrary provision hereof, Tenant may
not examine Landlord’s records or dispute any Statement if any Rent remains
unpaid past its due date. If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expenses plus Tenant’s
Share of the actual Taxes is less or more than the amount reported, Tenant shall
receive a credit in the amount of its overpayment, or pay Landlord the amount of
its underpayment, against or with the Rent next due hereunder; provided,
however, that if this Lease has expired or terminated and Tenant has vacated the
Premises, Landlord shall pay Tenant the amount of its overpayment (less any Rent
due), or Tenant shall pay Landlord the amount of its underpayment, within
30 days after such determination.

5 USE; COMPLIANCE WITH LAWS.

5.1 Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or unreasonably annoys other occupants of the Project, or
constitutes a nuisance. Tenant, at its expense, shall comply with all Laws
relating to (i) the operation of its business at the Project, (ii) the use,
occupancy and, other than with respect to elements of the Base Building, the
condition and configuration of the Premises, or (iii) any Supplemental Systems
(defined below) serving the Premises, whether located inside or outside of the
Premises. If, in order to comply with any such Law, Tenant must obtain or
deliver any permit, certificate or other document evidencing such compliance,
Tenant shall provide a copy of such document to Landlord promptly after
obtaining or delivering it. If a change to any Common Area or the Base Building
becomes required under Law (or if any such requirement is enforced) as a result
of any Tenant-Insured Improvement (defined in Section 10.2.2) that is not
typical for general office use, any trade fixture that is not typical for
general office use or because any use of the Premises that is not general office
use, then Tenant, upon demand, shall (x) at Landlord’s option, either make such
change at Tenant’s cost or pay Landlord the cost of making such change, and
(y) pay Landlord a coordination fee equal to 3% of the cost of such change. As
used herein, “Law” means any existing or future law, ordinance, regulation or
requirement of any governmental authority having jurisdiction over the Project
or the parties. As used herein, “Supplemental System” means any Unit (defined in
Section 25.5), supplemental fire-suppression system, kitchen (including any hot
water heater, dishwasher, garbage disposal, insta-hot dispenser, or plumbing),
shower or similar facility, or any other system that would not customarily be
considered part of the base building of a first-class multi-tenant office
building. As used herein, “Base Building System” means any mechanical (including
HVAC), electrical, plumbing or fire/life-safety system serving the Building,
other than a Supplemental System. As used herein, “Base Building” means the
structural portions of the Building, together with the Base Building Systems.

5.2 Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act (“ADA”)) to

 

8



--------------------------------------------------------------------------------

the extent that (a) such compliance is necessary for Tenant to use the Premises
for general office use in a normal and customary manner and for Tenant’s
employees and visitors to have reasonably safe access to and from the Premises,
or (b) Landlord’s failure to cause such compliance would impose liability upon
Tenant under Law (including, without limitation, to address any change necessary
to the Common Area or Base Building required under Law (or if any such
requirement is enforced) as a result of any Tenant-Insured Improvement that is
typical for general office use, any trade fixture that is typical for general
office use or because any use of the Premises that is general office use);
provided, however, that Landlord shall not be required to cause or pay for such
compliance to the extent that (x) Tenant is required to cause or pay for such
compliance under Section 5.1 or 7.3 or any other provision hereof, or
(y) non-compliance arises under any provision of the ADA other than Title III
thereof. Notwithstanding the foregoing, Landlord may contest any alleged
violation in good faith, including by applying for and obtaining a waiver or
deferment of compliance, asserting any defense allowed by Law, and appealing any
order or judgment to the extent permitted by Law; provided, however, that (i) no
cost or liability shall be imposed upon Tenant as a result of such contest, and
(ii) after exhausting any rights to contest or appeal, Landlord shall perform
any work necessary to comply with any final order or judgment.

6 SERVICES.

6.1 Standard Services. Landlord shall provide the following services on all days
(unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and, in an amount of no less than 187 tons, air
conditioning (“HVAC”) in season during Building HVAC Hours, stubbed to the
Premises; (b) electricity supplied by the applicable public utility, stubbed to
the Premises; (c) water supplied by the applicable public utility (i) for use in
lavatories and any drinking facilities located in Common Areas within the
Building, and (ii) stubbed to the Building core for use in any plumbing fixtures
located in the Premises; (d) intentionally omitted; (e) elevator service
(subject to scheduling by Landlord, and payment of Landlord’s standard usage
fee, for any freight service) and (f) access to the Building for Tenant and its
employees, 24 hours per day/7 days per week, subject to the terms hereof and
such security or monitoring systems as Landlord may reasonably impose, including
sign-in procedures and/or presentation of identification cards.

6.2 Above-Standard Use. Landlord shall provide HVAC service outside Building
HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord such
hourly cost per zone as Landlord may require. The parties acknowledge that, as
of the date hereof, Landlord’s charge for HVAC service outside Building HVAC
Hours is $25.00 per hour, subject to change from time to time to the Building’s
then standard rates (provided, however, that any increase in such rates shall
not exceed 10% per annum). Tenant shall not, without Landlord’s prior consent,
use equipment that may affect the temperature maintained by the air conditioning
system or consume above-Building-standard amounts of any water furnished for the
Premises by Landlord pursuant to Section 6.1. If Tenant’s consumption of
electricity or water exceeds the rate Landlord reasonably deems to be standard
for the Building, Tenant shall pay Landlord, upon billing, the cost of such
excess consumption, including any costs of installing, operating and maintaining
any equipment that is installed in order to supply or measure such excess
electricity or water. The connected electrical load of Tenant’s incidental-use
equipment shall not exceed the Building-standard electrical design load (which
for purposes hereof, shall mean six (6) watts per useable square foot of
connected load to the Premises, exclusive of any HVAC system that is part of the
Base Building System), and Tenant’s electrical usage shall not exceed the
capacity of the feeders to the Project or the risers or wiring installation.

6.3 Interruption. Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (defined in Section 25.2) (each, a “Service Interruption”) shall not
render Landlord liable to Tenant, constitute a constructive eviction, or excuse
Tenant from any obligation hereunder. Notwithstanding the foregoing, if all or a
material portion of the Premises is made untenantable or inaccessible for more
than three (3) consecutive business days after notice from Tenant to Landlord by
a Service Interruption that (a) does not result from a Casualty (defined in
Section 11), a Taking (defined in Section 13) or an Act of Tenant (defined in
Section 10.1), and (b) can be corrected through Landlord’s reasonable efforts,
then, as Tenant’s sole remedy, Monthly Rent shall abate for the period beginning
on the day immediately following such 3-business-day period and ending on the
day such Service Interruption ends, but only in proportion to the percentage of
the rentable square footage of the Premises made untenantable or inaccessible
and not occupied by Tenant.

6.4 Janitorial Service to Premises. Tenant, at its expense, shall provide all
trash-disposal, janitorial, cleaning and pest-control services to the interior
of the Premises, on a regular basis, so that the Premises are kept in a
reasonably neat, clean and pest-free condition. Without limiting the foregoing,
trash, garbage and other waste shall be kept only in sanitary containers
installed by Tenant in the Premises, and all containers and equipment in the
Premises for the storage or disposal of such materials shall be kept in a clean
and sanitary condition. All trash, garbage and other waste collected in the
Premises, when removed by Tenant from the Premises, shall be deposited in
containers provided by Landlord for such purpose in the Common Areas, subject to
such reasonable rules and procedures as

 

9



--------------------------------------------------------------------------------

Landlord may establish from time to time. Landlord shall have no obligation to
provide trash-disposal, janitorial, cleaning or pest-control services to the
interior of the Premises, and the incremental cost of providing such services to
the interiors of other tenant suites shall be excluded from Expenses.

7 REPAIRS AND ALTERATIONS.

7.1 Repairs. Subject to Section 11, Tenant, at its expense, shall perform all
maintenance and repairs (including replacements) to the Premises, and keep the
Premises in as good condition and repair as existed when Tenant took possession
and as thereafter improved, except for reasonable wear and tear and repairs that
are Landlord’s express responsibility hereunder. Tenant’s maintenance and repair
obligations shall include (a) all leasehold improvements in the Premises,
including any Tenant Improvements, any Alterations (defined in Section 7.2), and
any leasehold improvements installed pursuant to any prior lease (the “Leasehold
Improvements”), but excluding the Base Building; (b) any Supplemental Systems
serving the Premises, whether located inside or outside of the Premises; and
(c) all Lines (defined in Section 23) and trade fixtures. Notwithstanding the
foregoing, if a Default (defined in Section 19.1) or an emergency exists,
Landlord may, at its option, perform such maintenance and repairs on Tenant’s
behalf, in which case Tenant shall pay Landlord, upon demand, the cost of such
work plus a coordination fee equal to 5% of such cost. Landlord shall perform
all maintenance and repairs (including replacements) to, and keep in good
condition and repair, (i) the roof and exterior walls and windows of the
Building, (ii) the Base Building, and (iii) the Common Areas.

7.2 Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facility or other
system serving the Premises (an “Alteration”) without Landlord’s prior consent,
which consent shall be requested by Tenant not less than 15 days before
commencement of work and shall not be unreasonably withheld, conditioned or
delayed by Landlord. Notwithstanding the foregoing, provided that Landlord
receives 10 business days’ prior notice, Landlord’s prior consent shall not be
required for any Alteration that (i) is reasonably estimated (together with any
other Alterations performed without Landlord’s consent pursuant to this sentence
during the 12-month period ending on the date of such notice) to cost less than
$25,000.00; (ii) is not visible from outside the Premises; (iii) does not affect
any system or structural component of the Building; and (iv) does not require
work to be performed inside the walls or above the ceiling of the Premises. For
any Alteration, (a) Tenant, before beginning work, shall deliver to Landlord,
and obtain Landlord’s approval of, plans and specifications; (b) Landlord, in
its discretion, may require Tenant to obtain a payment and performance bond
reasonably satisfactory to Landlord; (c) following completion of such
Alteration, Tenant shall deliver to Landlord “as built” drawings (in CAD format,
if requested by Landlord), completion affidavits, full and final lien waivers,
and all governmental approvals; and (d) Tenant shall pay Landlord upon demand
(i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing the work,
and (ii) a coordination fee equal to 3% of the cost of the work; provided,
however, that this clause (d) shall not apply to any Tenant Improvements.

7.3 Tenant Work. Before beginning any repair or Alteration or any work affecting
Lines (collectively, “Tenant Work”), Tenant shall deliver to Landlord, and
obtain Landlord’s approval of (which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord), (a) names of contractors,
subcontractors, mechanics, laborers and materialmen; (b) evidence of
contractors’ and subcontractors’ insurance in amounts and coverages as Landlord
may reasonably require; and (c) any required governmental permits. Tenant shall
perform all Tenant Work (i) in a good and workmanlike manner using materials of
a quality reasonably approved by Landlord; (ii) in compliance with any approved
plans and specifications, all Laws, the National Electric Code, and Landlord’s
reasonable construction rules and regulations; and (iii) in a manner that does
not impair the Base Building. If, as a result of any Tenant Work, Landlord
becomes required under Law to perform any inspection, give any notice, or cause
such Tenant Work to be performed in any particular manner, Tenant shall comply
with such requirement and promptly provide Landlord with reasonable
documentation of such compliance. Landlord’s approval of Tenant’s plans and
specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

8 LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Insured Improvements (other than any Unit, which
shall be governed by Section 25.5) are not, in Landlord’s reasonable judgment,
typical office improvements, then before the expiration or earlier termination
hereof, Tenant (at Tenant’s expense) shall remove such Tenant-Insured
Improvements, repair any resulting damage to the Premises or Building, and
restore the affected portion of the Premises to its configuration and condition
existing before the installation of such Tenant-Insured Improvements. If Tenant
fails to timely perform any work required under the preceding sentence, Landlord
may perform such work at Tenant’s expense. When Landlord approves any Tenant
Improvements or Alterations (or, in the case of any Tenant Improvements or
Alterations not requiring Landlord’s approval hereunder, within 10 business days
after Tenant’s request), Landlord shall identify any such Tenant Improvements or

 

10



--------------------------------------------------------------------------------

Alterations that, in Landlord’s judgment, are not typical office improvements
(and therefore must be removed by Tenant pursuant to this Section 8).

9 LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien (by bonding or otherwise) within
10 business days after notice from Landlord, and if Tenant fails to do so,
Landlord, without limiting its remedies, may pay the amount necessary to cause
such removal, whether or not such lien is valid. The amount so paid, together
with reasonable attorneys’ fees and expenses, shall be reimbursed by Tenant upon
demand.

10 INDEMNIFICATION; INSURANCE.

10.1 Waiver and Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party, or (ii) any failure to prevent or control any criminal or otherwise
wrongful conduct by any third party or to apprehend any third party who has
engaged in such conduct. Tenant shall indemnify, defend, protect, and hold the
Landlord Parties harmless from any obligation, loss, claim, action, liability,
penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises, or
(b) any negligence or willful misconduct in relation to this Lease or breach of
this Lease of or by Tenant, any party claiming by, through or under Tenant,
their (direct or indirect) owners, or any of their respective beneficiaries,
trustees, officers, directors, employees, agents, contractors, licensees or
invitees (each, an “Act of Tenant”), except to the extent such Claim arises from
any negligence, willful misconduct or breach of this Lease of or by any Landlord
Party. Landlord shall indemnify, defend, protect, and hold Tenant, its (direct
or indirect) owners, and their respective beneficiaries, trustees, officers,
directors, employees and agents (including Tenant, the “Tenant Parties”)
harmless from any Claim that is imposed or asserted by any third party and
arises from any (i) any negligence or willful misconduct in relation to this
Lease or breach of this Lease of or by any Landlord Party, or (ii) any failure
of Landlord to cause the Base Building and the Common Areas to comply with all
Laws (including the ADA), except to the extent such Claim arises from any
negligence, willful misconduct or breach of this Lease of or by any Tenant Party
(including any breach of any obligation of Tenant, under Section 5.1 or 7.3 or
any other provision hereof, to cause or pay for any compliance with Law
described in the preceding clause (ii)).

10.2 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with combined primary and excess/umbrella limits of at least
$3,000,000 each occurrence and $4,000,000 annual aggregate.

10.2.2 Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, (ii) any Leasehold Improvements installed by or for
the benefit of Tenant, whether pursuant to this Lease or pursuant to any prior
lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”) and (iii) Tenant’s Building Signage (defined below). Such
insurance shall be written on a special cause of loss or all risk form for
physical loss or damage, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance, and shall include coverage for damage or other loss caused by fire
or other peril, including vandalism and malicious mischief, theft, water damage
of any type, including sprinkler leakage, bursting or stoppage of pipes, and
explosion, and providing business interruption coverage for a period of one
year.

10.2.3 Workers’ Compensation statutory limits and Employers’ Liability limits of
$1,000,000.

10.3 Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant’s liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-VIII. Tenant’s
Commercial General Liability Insurance shall (a) include the Landlord Parties
and any other party designated by Landlord (“Additional Insured Parties”) as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. Landlord shall be designated as a loss
payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least

 

11



--------------------------------------------------------------------------------

7 days before the expiration dates thereof, certificates from Tenant’s insurance
company on the forms currently designated “ACORD 25” (Certificate of Liability
Insurance) and “ACORD 28” (Evidence of Commercial Property Insurance) or the
equivalent. Attached to the ACORD 25 (or equivalent) there shall be an
endorsement (or an excerpt from the policy) including the Additional Insured
Parties as additional insureds, and attached to the ACORD 28 (or equivalent)
there shall be an endorsement (or an excerpt from the policy) designating
Landlord as a loss payee with respect to Tenant’s Property Insurance on any
Tenant-Insured Improvements, and each such endorsement (or policy excerpt) shall
be binding on Tenant’s insurance company.

10.4 Subrogation. Notwithstanding any provision in this Lease to the contrary
(but subject to the provisions set forth in Section 11 below) each party waives,
and shall cause its insurance carrier to waive, any right of recovery against
the other party, any of its (direct or indirect) owners, or any of their
respective beneficiaries, trustees, officers, directors, employees or agents for
any loss of or damage to property which loss or damage is (or, if the insurance
required hereunder had been carried, would have been) covered by the waiving
party’s property insurance. For purposes of this Section 10.4 only, (a) any
deductible with respect to a party’s insurance shall be deemed covered by, and
recoverable by such party under, valid and collectable policies of insurance,
and (b) any contractor retained by Landlord to install, maintain or monitor a
fire or security alarm for the Building shall be deemed an agent of Landlord.

10.5 Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord (but not more
than once in any 5 year period), but not in excess of the amounts and types of
insurance then being required by landlords of Comparable Buildings.

10.6 Landlord’s Insurance. Landlord shall maintain the following insurance,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain, the premiums of which shall be included in
Expenses: (a) Commercial General Liability insurance applicable to the Property,
Building and Common Areas providing, on an occurrence basis, combined primary
and excess/umbrella limits of at least $3,000,000 each occurrence and $4,000,000
annual aggregate; (b) Special Cause of Loss or All Risk Insurance on the
Building at replacement cost value as reasonably estimated by Landlord;
(c) Worker’s Compensation insurance to the extent required by Law; and
(d) Employers Liability Coverage to the extent required by Law.

11 CASUALTY DAMAGE. With reasonable promptness after discovering any damage to
the Premises (other than trade fixtures), or to any Common Area or portion of
the Base Building necessary for access to or tenantability of the Premises,
resulting from any fire or other casualty (a “Casualty”), Landlord shall notify
Tenant of Landlord’s reasonable estimate of the time required to substantially
complete repair of such damage (the “Landlord Repairs”). If, according to such
estimate, the Landlord Repairs cannot be substantially completed within 270 days
after they are commenced, either party may terminate this Lease upon 60 days’
notice to the other party delivered within 10 days after Landlord’s delivery of
such estimate. Within 90 days after discovering any damage to the Project
resulting from any Casualty, Landlord may, whether or not the Premises are
affected, terminate this Lease by notifying Tenant if (i) any Security Holder
terminates any ground lease or requires that any insurance proceeds be used to
pay any mortgage debt to the extent that the shortfall in proceeds resulting
therefrom (less any amounts Tenant contributes in its sole discretion) exceeds
$500,000.00; (ii) any damage to Landlord’s property is not fully covered by
Landlord’s insurance policies plus any applicable deductibles (other than any
earthquake insurance deductible that Landlord does not elect to fund in order to
perform the Landlord Repairs), to the extent that the shortfall in proceeds
(less any amounts Tenant contributes in its sole discretion) exceeds
$500,000.00; (iii) Landlord decides to rebuild the Building or Common Areas so
that it or they will be substantially different structurally or architecturally;
or (iv) the damage occurs during the last 12 months of the Term; provided,
however, that Landlord may not terminate this Lease pursuant to this sentence
unless the Premises have been materially damaged or Landlord also exercises all
rights it may have acquired as a result of the Casualty to terminate any other
similarly situated leases of space in the Project. If this Lease is not
terminated pursuant to this Section 11, Landlord shall promptly and diligently
perform the Landlord Repairs, subject to reasonable delays for insurance
adjustment and other events of Force Majeure. The Landlord Repairs shall restore
the Premises (other than trade fixtures) and any Common Area or portion of the
Base Building necessary for access to or tenantability of the Premises to
substantially the same condition that existed when the Casualty occurred, except
for (a) any modifications required by Law, and (b) any modifications to the
Common Areas that are deemed desirable by Landlord, are consistent with the
character of the Project, and do not materially impair access to or
tenantability of the Premises. Notwithstanding Section 10.4, Tenant shall assign
to Landlord (or its designee) all insurance proceeds payable to Tenant under
Tenant’s insurance required under Section 10.2 with respect to any
Tenant-Insured Improvements, and if the estimated or actual cost of restoring
any Tenant-Insured Improvements exceeds the insurance proceeds received by
Landlord from Tenant’s insurance carrier, Tenant shall pay such excess to
Landlord within 15 days after Landlord’s demand; provided, however, that
Landlord shall promptly return to Tenant the amount, if any, by which the sum of
such insurance proceeds plus any such excess paid to Landlord on an estimated
basis exceeds the actual cost of such restoration. No Casualty and no
restoration performed as required hereunder shall

 

12



--------------------------------------------------------------------------------

render Landlord liable to Tenant, constitute a constructive eviction, or excuse
Tenant from any obligation hereunder; provided, however, that if the Premises
(other than trade fixtures) or any Common Area or portion of the Base Building
necessary for access to or tenantability of the Premises is damaged by a
Casualty, then, during any time that, as a result of such damage, any portion of
the Premises is inaccessible or untenantable and is not occupied by Tenant,
Monthly Rent shall be abated in proportion to the rentable square footage of
such portion of the Premises.

12 NONWAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such
acceptance. No acceptance of payment of an amount less than the Rent due
hereunder shall be deemed a waiver of Landlord’s right to receive the full
amount of Rent due, whether or not any endorsement or statement accompanying
such payment purports to effect an accord and satisfaction. No receipt of monies
by Landlord from Tenant after the giving of any notice, the commencement of any
suit, the issuance of any final judgment, or the termination hereof shall affect
such notice, suit or judgment, or reinstate or extend the Term or Tenant’s right
of possession hereunder.

13 CONDEMNATION. If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease. If more than 10% of the rentable square footage of the
Premises, or any Common Area or portion of the Base Building necessary for
access to or tenantability of the Premises, is Taken for more than
180 consecutive days, Tenant may terminate this Lease. Any such termination
shall be effective as of the date possession must be surrendered to the
authority, and the terminating party shall provide termination notice to the
other party within 45 days after receiving written notice of such surrender
date. Except as provided above in this Section 13, neither party may terminate
this Lease as a result of a Taking. Tenant shall not assert, and hereby assigns
to Landlord, any claim it may have for compensation because of any Taking;
provided, however, that Tenant may file a separate claim for (a) any Taking of
Tenant’s personal property or any trade fixtures that Tenant is entitled to
remove upon the expiration hereof, (b) for moving expenses, and (c) the
unamortized portion of the lesser of (i) any amount paid by Tenant, without
reimbursement by Landlord, for the construction of any then-existing
Tenant-Insured Improvements that were installed pursuant hereto and taken in
such Taking, or (ii) the amount obtained by multiplying (A) the value of such
Tenant-Insured Improvements, as determined in accordance with applicable Law, by
(B) a fraction, the numerator of which is such amount paid by Tenant, without
reimbursement by Landlord, for the construction of such Tenant-Insured
Improvements, and the denominator of which is the total cost of construction of
such Tenant-Insured Improvements, so long as such claim is payable separately to
Tenant and, except to the extent of the amount described in the preceding clause
(c), does not diminish the award available to Landlord or any Security
Holder. For purposes of the preceding sentence, the amortization of any
Tenant-Insured Improvements shall be computed over the period commencing upon
the substantial completion of such Tenant-Insured Improvements and expiring at
the end of the initial Term (or, if such Tenant-Insured Improvements are
installed during an extension Term, at the end of such extension Term). If this
Lease is terminated pursuant to this Section 13, all Rent shall be apportioned
as of the date of such termination. If a Taking occurs and this Lease is not so
terminated, Monthly Rent shall be abated for the period of such Taking in
proportion to the percentage of the rentable square footage of the Premises, if
any, that is subject to, or rendered inaccessible or untenantable by, such
Taking and not occupied by Tenant.

14 ASSIGNMENT AND SUBLETTING.

14.1 Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors (and, for periods not exceeding seven (7) consecutive days, its
business invitees who engage in such occupancy or use in the ordinary course of
business), or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within
15 days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer, or (c) its exercise of its rights under Section 14.4. Any
Transfer made without Landlord’s prior consent in violation of this Section 14
shall, at Landlord’s option, be void and shall, at Landlord’s option, constitute
a Default. Concurrently with

 

13



--------------------------------------------------------------------------------

Tenant’s delivery of the Transfer Notice, Tenant shall pay Landlord a fee of
$1,500.00 for Landlord’s review of any proposed Transfer, whether or not
Landlord consents to it.

14.2 Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:

14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or

14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or

14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

14.2.4 Intentionally omitted; or

14.2.5 The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project and Landlord or its
Affiliate has (or believes in good faith, based on the scheduled expiration
dates of existing leases and/or its rights to relocate existing tenants, that it
will have) space available that, in its good faith judgment, will meet the
proposed transferee’s leasing needs; or

14.2.6 The use to be made of the Contemplated Transfer Space is a use which
would be prohibited by any other portion of this Lease.

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord withholds its consent in breach of this Section 14.2, Tenant’s sole
remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

14.3 Transfer Premium. If Landlord consents to a Transfer (other than a Change
of Control), Tenant shall pay Landlord an amount equal to 50% of any Transfer
Premium (defined below). As used herein, “Transfer Premium” means (a) in the
case of an assignment, any consideration (including payment for Leasehold
Improvements) paid by the assignee for such assignment, less any reasonable and
customary expenses directly incurred by Tenant on account of such assignment,
including brokerage fees, legal fees, and Landlord’s review fee, and (b) in the
case of a sublease, license or other occupancy agreement, for each month of the
term of such agreement, the amount by which all rent and other consideration
paid by the transferee to Tenant pursuant to such agreement (less all reasonable
and customary expenses directly incurred by Tenant on account of such agreement,
including brokerage fees, legal fees, construction costs and Landlord’s review
fee, as amortized on a monthly, straight-line basis over the term of such
agreement) exceeds the Monthly Rent payable by Tenant hereunder with respect to
the Contemplated Transfer Space. Payment of Landlord’s share of the Transfer
Premium shall be made (x) in the case of an assignment, within 10 days after
Tenant receives the consideration described above, and (y) in the case of a
sublease, license or other occupancy agreement, for each month of the term of
such agreement, within five (5) business days after Tenant receives the rent and
other consideration described above.

14.4 Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8), a
Change of Control, or a sublease (including any expansion rights) of less than
100% of the rentable square footage of the then existing Premises, Landlord, by
notifying Tenant within 15 days after receiving the Transfer Notice, may
terminate this Lease with respect to the Contemplated Transfer Space as of the
Contemplated Effective Date. If the Contemplated Transfer Space is less than the
entire Premises, then Base Rent, Tenant’s Share, and the number of parking
spaces to which Tenant is entitled under Section 1.9 shall be deemed adjusted on
the basis of the percentage of the rentable square footage of the portion of the
Premises retained by Tenant. Upon request of either party, the parties shall
execute a written agreement prepared by Landlord memorializing such termination.

14.5 Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any

 

14



--------------------------------------------------------------------------------

Transfer Premium. In the case of an assignment, the assignee shall assume in
writing, for Landlord’s benefit, all of Tenant’s obligations hereunder. No
Transfer, with or without Landlord’s consent, shall relieve Tenant or any
guarantor hereof from any liability hereunder. Notwithstanding any contrary
provision hereof, Tenant, with or without Landlord’s consent, shall not enter
into, or permit any party claiming by, through or under Tenant to enter into,
any sublease, license or other occupancy agreement that provides for payment
based in whole or in part on the net income or profit of the subtenant, licensee
or other occupant thereunder.

14.6 Change of Control. As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of more than 50% of its equity
owners within a 12-month period; and (b) in all other cases where Tenant is not
an entity listed on a recognized securities exchange, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) in Tenant
by one or more parties that neither owned, nor are Affiliates (defined below) of
one or more parties that owned, a Controlling Interest in Tenant immediately
before such transaction(s). As used herein, “Controlling Interest” means control
over an entity, other than control arising from the ownership of voting
securities listed on a recognized securities exchange. As used herein, “control”
means the direct or indirect power to direct the ordinary management and
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise. As used herein, “Affiliate” means, with respect to any
party, a person or entity that controls, is under common control with, or is
controlled by such party.

14.7 Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations under the Lease) until such Default is cured. Such
transferee shall rely upon any representation by Landlord that Tenant is in
Default, whether or not confirmed by Tenant.

14.8 Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, permit a Change of Control to occur, sublease any portion of the
Premises to an Affiliate of Tenant or assign this Lease to (a) an Affiliate of
Tenant (other than pursuant to a merger or consolidation), (b) a successor to
Tenant by merger or consolidation, or (c) a successor to Tenant by purchase of
all or substantially all of Tenant’s assets (a “Permitted Transfer”), provided
that (i) at least 10 business days before the Transfer (provided that if such
pre-Transfer notice and delivery are prohibited by a confidentiality agreement
or by Law, then within 10 business days after the Transfer), Tenant notifies
Landlord of the Transfer and delivers to Landlord any documents or information
reasonably requested by Landlord relating thereto, including reasonable
documentation that the Transfer satisfies the requirements of this Section 14.8;
(ii) in the case of a sublease, the subtenant executes and delivers to Landlord,
at least 10 business days before taking occupancy, an agreement reasonably
acceptable to Landlord which (A) requires the subtenant to assume all of
Tenant’s release, waiver, indemnity and insurance obligations hereunder with
respect to the Contemplated Transfer Space and to be bound by each provision
hereof that limits the liability of any Landlord Party, and (B) provides that if
either a Landlord Party or the subtenant institutes a suit against the other for
violation of or to enforce such agreement, or in connection with any matter
relating to the sublease or the subtenant’s occupancy of the Contemplated
Transfer Space, the prevailing party shall be entitled to all of its costs and
expenses, including reasonable attorneys’ fees; (iii) in the case of an
assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment (provided
that if such pre-assignment execution and delivery are prohibited by a
confidentiality agreement or by Law, then within 10 business days after the
assignment), a commercially reasonable instrument pursuant to which the assignee
assumes, for Landlord’s benefit, all of Tenant’s obligations hereunder; (iv) in
the case of an assignment pursuant to clause (b) above, (A) the successor entity
has a net worth (as determined in accordance with GAAP, but excluding
intellectual property and any other intangible assets (“Net Worth”)) immediately
after the Transfer that is not less than Tenant’s Net Worth immediately before
the Transfer, and (B) if Tenant is a closely held professional service firm, at
least 50% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity; (v) except in the case of a Change of
Control, the transferee is qualified to conduct business in the State of
California; (vi) in the case of a Change of Control, (A) Tenant is not a closely
held professional service firm and (B) Tenant’s Net Worth immediately after the
Change of Control is not less than its Net Worth immediately before the Change
of Control; and (vii) the Transfer is made for a good faith operating business
purpose and not in order to evade the requirements of this Section 14.

15 SURRENDER. Upon the expiration or earlier termination hereof, and subject to
Sections 8 and 11 and this Section 15, Tenant shall surrender possession of the
Premises to Landlord in as good condition and repair as existed when Tenant took
possession and as thereafter improved, except for reasonable wear and tear,
damages resulting from a Casualty or Taking and repairs that are Landlord’s
express responsibility hereunder. Before such expiration or termination, Tenant,
without expense to Landlord, shall (a) remove from the Premises all debris and
rubbish and all furniture, equipment, trade fixtures, Lines, free-standing
cabinet work, movable partitions and other articles of personal property that
are owned or placed in the Premises by Tenant or any party claiming by, through
or under Tenant (except

 

15



--------------------------------------------------------------------------------

for any Lines not required to be removed under Section 23), and (b) repair all
damage to the Premises and Building resulting from such removal. If Tenant fails
to timely perform such removal and repair, Landlord may do so at Tenant’s
expense (including storage costs). If Tenant fails to remove such property from
the Premises, or from storage, within 30 days after notice from Landlord, any
part of such property shall be deemed, at Landlord’s option, either (x) conveyed
to Landlord without compensation, or (y) abandoned.

16 HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the
Term. Nothing in this Section 16 shall limit Landlord’s rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to, or perform improvements for, a new tenant as a result of
Tenant’s holdover, Tenant shall be liable for all resulting damages, including
lost profits, incurred by Landlord.

17 SUBORDINATION; ESTOPPEL CERTIFICATES; FINANCIALS.

17.1 This Lease shall be subject and subordinate to all existing and future
ground or underlying leases, mortgages, trust deeds and other encumbrances
against the Building or Project, all renewals, extensions, modifications,
consolidations and replacements thereof (each, a “Security Agreement”), and all
advances made upon the security of such mortgages or trust deeds, unless in each
case the holder of such Security Agreement (each, a “Security Holder”) requires
in writing that this Lease be superior thereto. Upon any termination or
foreclosure (or any delivery of a deed in lieu of foreclosure) of any Security
Agreement, Tenant, upon request, shall attorn, without deduction or set-off, to
the Security Holder or purchaser or any successor thereto and shall recognize
such party as the lessor hereunder and agree to continue this Lease, without
material modification, as a direct lease between Tenant, as tenant, and such
party, as landlord, provided that such party agrees, subject to the terms of a
commercially reasonable non-disturbance agreement, to recognize Tenant’s rights
as tenant hereunder and continue this lease as a direct lease between such
party, as landlord, and Tenant, as tenant. Within 10 business days after request
by Landlord, Tenant shall execute such further instruments as Landlord may
reasonably deem necessary to evidence the subordination or superiority of this
Lease to any Security Agreement as provided above in this Section 17.1. Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder upon a foreclosure. Within
10 business days after Landlord’s request, Tenant shall execute and deliver to
Landlord a commercially reasonable estoppel certificate in favor of such parties
as Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers.

17.2 Landlord represents and warrants that, as of the date hereof and to its
actual knowledge (without duty of inquiry), there are no deeds of trusts or
mortgages against the Building nor the parcel of land upon which such Building
is located. Notwithstanding Section 17.1, Tenant’s agreement to subordinate this
Lease to a future Security Agreement shall not be effective unless Landlord has
provided Tenant with a commercially reasonable non-disturbance agreement from
the Security Holder.

17.3 Tenant acknowledges that Landlord leases the land underlying the Building
pursuant to the Ground Lease (defined below) and Landlord is currently both the
ground lessee and the ground lessor under such Ground Lease. Tenant agrees that
in the event of any merger of the ground leasehold interest with the fee
ownership of the Premises or other termination of the Ground Lease relating to
the Premises, this Lease shall not be terminated or destroyed as a result
thereof (including, without limitation, by the application of the doctrine of
merger) and this Lease shall continue in full force and effect notwithstanding
any such merger or such other termination. In such event, Landlord (for itself
as fee owner of the Premises and ground lessor under the Ground Lease and for
any successor thereto) hereby agrees to recognize Tenant’s rights as tenant
hereunder and continue this Lease as a direct lease. To the extent there is any
inconsistency between the terms of this Section 17.3 and the terms and
provisions of Sections 17.1 and 17.2 above, the terms of this Section 17.3
hereof shall prevail. As used herein, “Ground Lease” shall mean the ground lease
with respect to the property located at 919 East Hillsdale Boulevard, Foster
City, California, originally dated April 30, 1998, between Metro Center Tower
LLC, a California limited liability company, as the ground lessor, and Spieker
Properties, L.P., a California limited partnership, as ground lessee, as
thereafter amended and assigned.

18 ENTRY BY LANDLORD. At all reasonable times and upon no less than one (1)
business days’ notice to Tenant, or in an emergency, Landlord may enter the
Premises to (i) inspect the Premises; (ii) show the Premises to prospective
purchasers, current or prospective Security Holders or insurers, or, during the
last 12 months of the Term (or while an uncured Default exists), prospective
tenants; (iii) post notices of non-responsibility; or (iv) perform maintenance,
repairs or alterations. At any time and without notice to Tenant, Landlord may
enter the Premises to perform required services; provided, however, that except
in an emergency, Landlord shall provide Tenant with reasonable prior notice
(which notice, notwithstanding Section 25.1, may be delivered by e-mail, fax,
telephone or orally and in person) of any entry to perform a service that is not
performed on a monthly or more frequent basis. If reasonably

 

16



--------------------------------------------------------------------------------

necessary, Landlord may temporarily close any portion of the Premises to perform
maintenance, repairs or alterations. In an emergency, Landlord may use any means
it deems proper to open doors to and in the Premises. Except in an emergency,
Landlord shall use reasonable efforts to minimize interference with Tenant’s use
of the Premises. Without limiting the foregoing, except in an emergency, any
unreasonably noisy or otherwise disruptive work performed by Landlord in the
Premises pursuant to this Section 18 shall be performed outside of normal
business hours. Except in an emergency, Tenant may have one of its employees
accompany Landlord if Tenant makes such employee available when Landlord enters
the Premises. No entry into or closure of any portion of the Premises pursuant
to this Section 18 shall render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder.

19 DEFAULTS; REMEDIES.

19.1 Events of Default. The occurrence of any of the following shall constitute
a “Default”:

19.1.1 Any failure by Tenant to pay any Rent (or deliver any Security Deposit,
Letter of Credit, or similar credit enhancement required hereunder) when due
unless such failure is cured within five (5) business days after notice; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s notice (or within such longer period as may be
reasonably required provided that such failure can be cured and Tenant
diligently pursues such cure); or

19.1.3 Intentionally omitted; or

19.1.4 Any breach by Tenant of Section 17 or 18 where such breach continues for
more than two (2) business days after notice from Landlord; or

19.1.5 Tenant becomes in breach of Section 25.3(c) or (d).

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision during such 12-month period
shall be, at Landlord’s option, an incurable Default. The notice periods
provided herein are in lieu of, and not in addition to, any notice periods
provided by Law, and Landlord shall not be required to give any additional
notice in order to be entitled to commence an unlawful detainer proceeding.

19.2 Remedies Upon Default. Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
additional notice or demand:

19.2.1 Landlord may terminate this Lease, in which event Landlord may recover
from Tenant the following:

(a) The worth at the time of award of the unpaid Rent which had been earned at
the time of such termination; plus

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could be reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

 

17



--------------------------------------------------------------------------------

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at the rate specified in Section 3(b) above. As
used in Section 19.2.1(c), the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus 1%.

19.2.2 Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

19.3 Efforts to Relet. Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repair, maintenance, change, alteration, addition,
reletting, appointment of a receiver or other action or omission by Landlord
shall (a) be construed as an election by Landlord to terminate this Lease or
Tenant’s right to possession, or to accept a surrender of the Premises, or
(b) operate to release Tenant from any of its obligations hereunder. Tenant
waives, for Tenant and for all those claiming by, through or under Tenant,
California Civil Code § 3275, California Code of Civil Procedure §§ 1174(c) and
1179, and any existing or future rights to redeem or reinstate, by order or
judgment of any court or by any legal process or writ, this Lease or Tenant’s
right of occupancy of the Premises after any termination hereof.

19.4 Landlord Default. Landlord shall not be in default hereunder unless it
breaches a provision hereof and such breach continues for 30 days after notice
from Tenant; provided that if such breach cannot reasonably be cured within such
30-day period, Landlord shall not be in default as a result of such breach if
Landlord diligently commences such cure within such period, thereafter
diligently pursues such cure, and completes such cure within 60 days after
Tenant’s notice. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.

20 LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
to the Landlord’s interest in the Building; (b) Tenant shall look solely to
Landlord’s interest in the Building for the recovery of any judgment or award
against any Landlord Party; (c) no Landlord Party shall have any liability for
any judgment or deficiency, and Tenant waives and releases such liability on
behalf of itself and all parties claiming by, through or under Tenant; and
(d) no Landlord Party shall be liable for any injury or damage to, or
interference with, Tenant’s business, including loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, or for any form of special or consequential damage. For purposes of this
Section 20, “Landlord’s interest in the Building” shall include rents paid by
tenants, insurance proceeds, condemnation proceeds, and proceeds from the sale
of the Building (collectively, “Owner Proceeds”); provided, however, that Tenant
shall not be entitled to recover Owner Proceeds from any Landlord Party (other
than Landlord) or any other third party after they have been distributed or paid
to such party; provided further, however, that nothing in this sentence shall
diminish any right Tenant may have under Law, as a creditor of Landlord, to
initiate or participate in an action to recover Owner Proceeds from a third
party on the grounds that such third party obtained such Owner Proceeds when
Landlord was, or could reasonably be expected to become, insolvent or in a
transfer that was preferential or fraudulent as to Landlord’s creditors.

21 SECURITY DEPOSIT. Concurrently with its execution and delivery hereof, Tenant
shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof, Landlord may, at its option, without limiting its remedies and
without notice to Tenant, apply all or part of the Security Deposit to cure such
breach and compensate Landlord for any loss or damage caused by such breach,
including any damage for which recovery may be made under California Civil Code
§ 1951.2. If Landlord so applies any portion of the Security Deposit, Tenant,
within three (3) days after demand therefor, shall restore the Security Deposit
to its original amount. The Security Deposit is not an advance payment of Rent
or measure of damages. Any unapplied portion of the Security Deposit shall be
returned to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) determination of the final Rent due from Tenant. Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.

22 INTENTIONALLY OMITTED.

23 COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this Lease

 

18



--------------------------------------------------------------------------------

shall be (a) installed in accordance with Section 7; and (b) clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant’s name, suite number, and the purpose of such Lines (i) every
six (6) feet outside the Premises (including the electrical room risers and any
Common Areas), and (ii) at their termination points. Landlord may designate
specific contractors for work relating to vertical Lines. Sufficient spare
cables and space for additional cables shall be maintained for other occupants,
as reasonably determined by Landlord. Unless otherwise notified by Landlord,
Tenant, at its expense and before the expiration or earlier termination hereof,
shall remove all Lines and repair any resulting damage. As used herein, “Lines”
means all communications or computer wires and cables serving the Premises,
installed by or for the benefit of Tenant pursuant to this Lease.

24 PARKING. Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions. Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9. Tenant shall pay
Landlord, in accordance with Section 3, any fees for the parking spaces
described in Section 1.9. Tenant shall pay Landlord any fees, taxes or other
charges imposed by any governmental or quasi-governmental agency in connection
with the Parking Facility, to the extent such amounts are allocated to Tenant by
Landlord based on the number and type of parking spaces Tenant is entitled to
use. Tenant shall comply with all rules and regulations established by Landlord
from time to time for the orderly operation and use of the Parking Facility,
including any sticker or other identification system and the prohibition of
vehicle repair and maintenance activities in the Parking Facility. Landlord may,
in its discretion, allocate and assign parking passes among Tenant and the other
tenants in the Building. Tenant’s use of the Parking Facility shall be at
Tenant’s sole risk, and Landlord shall have no liability for any personal injury
or damage to or theft of any vehicles or other property occurring in the Parking
Facility or otherwise in connection with any use of the Parking Facility by
Tenant or its employees or invitees. Landlord may alter the size, configuration,
design, layout or any other aspect of the Parking Facility, and, in connection
therewith, temporarily deny or restrict access to the Parking Facility, in each
case without abatement of Rent or liability to Tenant. Landlord may delegate its
responsibilities hereunder to a parking operator, in which case (i) such parking
operator shall have all the rights of control reserved herein by Landlord, (ii)
Tenant shall enter into a parking agreement with such parking operator, (iii)
Tenant shall pay such parking operator, rather than Landlord, any charge
described in Section 1.9 hereof for the parking spaces, and (iv) Landlord shall
have no liability for claims arising through acts or omissions of such parking
operator except to the extent caused by Landlord’s gross negligence or willful
misconduct. Tenant’s parking rights under this Section 24 are solely for the
benefit of Tenant’s employees and invitees and such rights may not be
transferred without Landlord’s prior consent, except pursuant to a Transfer
permitted under Section 14.

25 MISCELLANEOUS.

25.1 Notices. Except as provided in Section 18, no notice, demand, statement,
designation, request, consent, approval, election or other communication given
hereunder (“Notice”) shall be binding upon either party unless (a) it is in
writing; (b) it is (i) sent by certified or registered mail, postage prepaid,
return receipt requested, (ii) delivered by a nationally recognized courier
service, or (iii) delivered personally; and (c) it is sent or delivered to the
address set forth in Section 1.10 or 1.11, as applicable, or to such other place
(other than a P.O. box) as the recipient may from time to time designate in a
Notice to the other party. Any Notice shall be deemed received on the earlier of
the date of actual delivery or the date on which delivery is refused, or, if
Tenant is the recipient and has vacated its notice address without providing a
new notice address, three (3) days after the date the Notice is deposited in the
U.S. mail or with a courier service as described above. No provision of this
Lease requiring a particular Notice to be in writing shall limit the generality
of clause (a) of the first sentence of this Section 25.1.

25.2 Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, fire, war, terrorist act, shortage of labor
or materials, governmental action (including, without limitation, governmentally
required evacuations), civil commotion or other cause beyond such party’s
reasonable control (“Force Majeure”), such obligation shall be excused during
(and any time period for the performance of such obligation shall be extended
by) the period of such prevention; provided, however, that this Section 25.2
shall not (a) permit Tenant to hold over in the Premises after the expiration or
earlier termination hereof, or (b) excuse (or extend any time period for the
performance of) (i) any obligation to remit money or deliver credit enhancement,
or (ii) any obligation under Section 10 or 25.3.

25.3 Representations and Covenants. Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy, (iii) suffered (A) the filing by creditors of an involuntary
petition in bankruptcy that is not dismissed within 30 days, (B) the appointment
of a receiver to take possession of all or substantially all of its assets that
is not discharged within 30 days, or (C) the attachment or other judicial
seizure of all or

 

19



--------------------------------------------------------------------------------

substantially all of its assets that is not discharged within 30 days,
(iv) admitted in writing its inability to pay its debts as they come due, or
(v) made an offer of settlement, extension or composition to its creditors
generally; and (d) no party that (other than through the passive ownership of
interests traded on a recognized securities exchange) constitutes, owns,
controls, or is owned or controlled by Tenant, any guarantor hereof or any
subtenant of Tenant is, or at any time during the Term will be, (i) in violation
of any Laws relating to terrorism or money laundering, or (ii) among the parties
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.

25.4 Signs. Landlord shall include Tenant’s name in any tenant directory located
in the lobby on the first floor of the Building. If any part of the Premises is
located on a multi-tenant floor, Landlord, at Tenant’s cost, shall provide
identifying suite signage for Tenant comparable to that provided by Landlord on
similar floors in the Building. Except to the extent otherwise expressly
permitted by the terns of this Lease, Tenant may not install (a) any signs
outside the Premises, or (b) without Landlord’s prior consent in its sole and
absolute discretion, any signs, window coverings, blinds or similar items that
are visible from outside the Premises.

25.5 Supplemental HVAC. If the Premises are served by any supplemental HVAC unit
(a “Unit”), then (a) Tenant shall pay the costs of all electricity consumed in
the Unit’s operation, together with the cost of installing a meter to measure
such consumption; (b) Tenant, at its expense, shall (i) operate and maintain the
Unit in compliance with all applicable Laws and such reasonable rules and
procedures as Landlord may impose; (ii) keep the Unit in as good working order
and condition as existed upon installation (or, if later, when Tenant took
possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendations of such
contractor; and (v) promptly provide to Landlord a copy of such contract and
each report issued thereunder; (c) the Unit shall become Landlord’s property
upon installation and without compensation to Tenant; provided, however, that
upon Landlord’s written request at the time of Landlord’s approval of such Unit,
Tenant, at its expense, shall remove the Unit (at the expiration or earlier
termination hereof) and repair any resulting damage (and if Tenant fails to
timely perform such work, Landlord may do so at Tenant’s expense); (d) the Unit
shall be deemed (i) a Leasehold Improvement (except for purposes of Section 8)
(the installation of which shall be subject to Section 7 of the Lease,
including, without limitation, Landlord’s reasonable approval, not to be
unreasonably withheld, conditioned or delayed), and (ii) for purposes of
Section 11, part of the Premises; (e) if the Unit exists on the date of mutual
execution and delivery hereof, Tenant accepts the Unit in its “as is” condition,
without representation or warranty as to quality, condition, fitness for use or
any other matter; (f) if the Unit connects to the Building’s condenser water
loop (if any), then Tenant shall pay to Landlord, as Additional Rent, Landlord’s
standard one-time fee for such connection; and (g) if any portion of the Unit is
located on the roof, then (i) Tenant’s access to the roof shall be subject to
such reasonable rules and procedures as Landlord may impose; (ii) Tenant shall
maintain the affected portion of the roof in a clean and orderly condition and
shall not interfere with use of the roof by Landlord or any other tenants or
licensees; and (iii) at Landlord’s cost, Landlord may relocate the Unit and/or
temporarily interrupt its operation, without liability to Tenant, as reasonably
necessary to maintain and repair the roof or otherwise operate the
Building. Notwithstanding the foregoing, with respect to any Unit that may
require repair or replacement, Tenant shall have the right in its sole
discretion to elect to repair or replace the same or elect to decommission (and
not repair or replace) the same.

25.6 Attorneys’ Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys’ fees and costs.

25.7 Brokers. Tenant represents to Landlord that it has dealt only with Tenant’s
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant’s Broker, claiming to have represented Tenant in connection with this
Lease. Landlord shall indemnify, defend and hold Tenant harmless from all claims
of any brokers, including Landlord’s Broker, claiming to have represented
Landlord in connection with this Lease. Landlord shall pay a brokerage
commission to Tenant’s Broker subject to the terms of a separate written
agreement to be entered into between Landlord and Tenant’s Broker.

25.8 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR

 

20



--------------------------------------------------------------------------------

ANY CLAIM FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.9 Waiver of Statutory Provisions. Each party waives California Civil
Code §§ 1932(2), 1933(4) and 1945. Tenant waives (a) any rights under
(i) California Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar or
replacement section or Law, or (ii) California Code of Civil Procedure
§§ 1263.260 or 1265.130 or any similar or replacement section or Law; and
(b) any right to terminate this Lease under California Civil Code § 1995.310 or
any similar or replacement section or Law.

25.10 Interpretation. As used herein, the capitalized term “Section” refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property. As
used herein in connection with insurance, the term “deductible” includes
self-insured retention. Wherever this Lease prohibits either party from engaging
in any particular conduct, this Lease shall be deemed also to require such party
to cause each of its employees and agents (and, in the case of Tenant, each of
its licensees, invitees and subtenants, and any other party claiming by, through
or under Tenant) to refrain from engaging in such conduct. Wherever this Lease
requires Landlord to provide a customary service or to act in a reasonable
manner (whether in incurring an expense, establishing a rule or regulation,
providing an approval or consent, or performing any other act), this Lease shall
be deemed also to provide that whether such service is customary or such conduct
is reasonable shall be determined by reference to the practices of owners of
buildings (“Comparable Buildings”) that (i) are comparable to the Building in
size, age, class, quality and location, and (ii) at Landlord’s option, have
been, or are being prepared to be, certified under the U.S. Green Building
Council’s Leadership in Energy and Environmental Design (LEED) rating system or
a similar rating system. Tenant waives the benefit of any rule that a written
agreement shall be construed against the drafting party. If any provision of
this Lease requires an approval, consent, selection or judgment by either
Landlord or Tenant, then, except to the extent that another standard (such as
“good faith,” “sole and absolute discretion,” or a particular response time) is
expressly set forth, such approval, consent, selection or judgment shall not be
unreasonably withheld, conditioned or delayed.

25.11 Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

25.12 Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. The voluntary or other surrender of this
Lease by Tenant, whether accepted by Landlord or not, or a mutual termination
thereof, shall not work a merger, and at the option of Landlord shall operate as
an assignment to Landlord of all subleases or subtenancies affecting the
Premises or terminate any or all such sublessees or subtenancies. If Tenant is
comprised of two or more parties, their obligations shall be joint and
several. Time is of the essence with respect to the performance of every
provision hereof in which time of performance is a factor. So long as Tenant
performs its obligations hereunder, Tenant shall have peaceful and quiet
possession of the Premises against any party claiming by, through or under
Landlord, subject to the terms hereof. Landlord may transfer its interest
herein, in which event (a) to the extent the transferee assumes in writing
Landlord’s obligations arising hereunder after the date of such transfer
(including the return of any Security Deposit), Landlord shall be released from,
and Tenant shall look solely to the transferee for the performance of, such
obligations; and (b) Tenant shall attorn to the transferee. If Tenant (or any
party claiming by, through or under Tenant) pays directly to the provider for
any energy consumed at the Property, Tenant, promptly upon request, shall
deliver to Landlord (or, at Landlord’s option, execute and deliver to Landlord
an instrument enabling Landlord to obtain from such provider) any data about
such consumption that Landlord, in its reasonable judgment, is required to
disclose to a prospective buyer, tenant or Security Holder under California
Public Resources Code § 25402.10 or any similar Law. Landlord reserves all
rights not expressly granted to Tenant hereunder, including the right to make
alterations to the Project. No rights to any view or to light or air over any
property are granted to Tenant hereunder. The expiration or earlier termination
hereof shall not relieve either party of any obligation that accrued before, or
continues to accrue after, such expiration or termination. This Lease may be
executed in counterparts.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:   Hudson Metro Center, LLC, a Delaware limited liability company By:  
Hudson Pacific Properties, L.P., a Maryland limited partnership, its sole member
  By:   Hudson Pacific Properties, Inc., a Maryland corporation, its general
partner     By:  

/s/ Mark T. Lammas

    Name:  

Mark T. Lammas

    Title:  

COO & CFO

TENANT: Qualys, Inc., a Delaware corporation By:  

/s/ Melissa Fisher

Name:  

Melissa Fisher

Title:  

Chief Financial Officer

 

22



--------------------------------------------------------------------------------

EXHIBIT A

919 EAST HILLSDALE BOULEVARD

OUTLINE OF PREMISES

See Attached

This Exhibit “A” is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and shall not be deemed
to constitute any representation by Landlord as to the exact layout or
configuration of the Premises.

 

1



--------------------------------------------------------------------------------

LOGO [g270006ex101pg24.jpg]

 



--------------------------------------------------------------------------------

LOGO [g270006ex101pg25.jpg]

 



--------------------------------------------------------------------------------

LOGO [g270006ex101pg26a.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT B

919 EAST HILLSDALE BOULEVARD

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:

 

  (i) “Tenant Improvements” means all improvements to be constructed in the
Premises by Tenant pursuant to this Work Letter;

 

  (ii) “Tenant Improvement Work” means the construction of the Tenant
Improvements, together with any related work (including demolition) that is
necessary to construct the Tenant Improvements;

 

  (iii) “law” means Law; and

 

  (iv) “Agreement” means the lease of which this Work Letter is a part.

 

1 ALLOWANCE.

1.1 Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $7,903,875.00 to be applied toward
the Allowance Items (defined in Section 1.2 below). Tenant shall be responsible
for all costs associated with the Tenant Improvement Work, including the costs
of the Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter. Notwithstanding any contrary
provision of this Agreement, if Tenant fails to use the entire Allowance by
November 30, 2018, the unused amount shall revert to Landlord and Tenant shall
have no further rights with respect thereto.

1.2 Disbursement of Allowance.

1.2.1 Allowance Items. Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”): (a) the fees of Tenant’s architect and engineers, if any,
and any Review Fees (defined in Section 2.3 below); (b) Tenant’s project manager
fees (not to exceed $75,000.00); (c) plan-check, permit and license fees
relating to performance of the Tenant Improvement Work; (d) the cost of
performing the Tenant Improvement Work, including (without limitation)
construction labor, materials and after hours charges, testing and inspection
costs, freight elevator usage, hoisting and trash removal costs, and
contractors’ fees and general conditions; (e) the cost of any change to the
base, shell or core of the Premises or Building required by Tenant’s plans and
specifications (the “Plans”) (including if such change is due to the fact that
such work is prepared on an unoccupied basis), including all direct
architectural and/or engineering fees and expenses incurred in connection
therewith; (f) the cost of any change to the Plans or the Tenant Improvement
Work required by law; (g) the Coordination Fee (defined in Section 2.3 below);
(h) sales and use taxes; and (i) other than in satisfaction of its obligations
under Section 5 of the Lease, all other costs expended by Landlord in connection
with the performance of the Tenant Improvement Work.

1.2.2 Disbursement. Subject to the terms hereof, Landlord shall make monthly
disbursements of the Allowance for Allowance Items as follows:

1.2.2.1 Monthly Disbursements. Not more frequently than once per calendar month,
Tenant may deliver to Landlord: (i) a request for payment of Tenant’s
contractor, approved by Tenant, in AIA G-702/G-703 format or another format
reasonably approved by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Tenant Improvement Work, detailing the portion
of the work completed and the portion not completed; (ii) copies of all
third-party contracts (including change orders) pursuant to which Allowance
Items have been incurred (collectively, the “Tenant Improvement Contracts”);
(iii) copies of invoices for all labor and materials provided to the Premises
and covered by such request for payment; (iv) executed conditional mechanic’s
lien releases from all parties who have provided such labor or materials to the
Premises (along with executed unconditional mechanic’s lien releases for any
prior payments made pursuant to this paragraph) satisfying California Civil Code
§§ 8132 and/or 8134, as applicable; and (v) all other information reasonably
requested by Landlord. Subject to the terms hereof, within 30 days after
receiving such materials, Landlord shall deliver a check to Tenant, payable
jointly to Tenant and its contractor, in the amount of the lesser of

 

1



--------------------------------------------------------------------------------

(a) Landlord’s Share (defined below) of the amount requested by Tenant pursuant
to the preceding sentence, less a 10% retention (the aggregate amount of such
retentions shall be referred to in this Work Letter as the “Final Retention”),
or (b) the amount of any remaining portion of the Allowance (not including the
Final Retention). Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work or materials described in Tenant’s
payment request. As used in this Section 1.2.2.1, “Landlord’s Share” means the
lesser of (i) 100%, or (ii) the percentage obtained by dividing the Allowance by
the estimated sum of all Allowance Items, as determined based on the Tenant
Improvement Contracts.

1.2.2.2 Final Retention. Subject to the terms hereof, Landlord shall deliver to
Tenant a check for the Final Retention, together with any other undisbursed
portion of the Allowance required to pay for the Allowance Items, within 30 days
after the latest of (a) the completion of the Tenant Improvement Work in
accordance with the approved plans and specifications; (b) Landlord’s receipt of
(i) copies of all Tenant Improvement Contracts; (ii) copies of invoices for all
labor and materials provided to the Premises; (iii) executed unconditional
mechanic’s lien releases satisfying California Civil Code § 8134 for all prior
payments made pursuant to Section 1.2.2.1 above (to the extent not previously
provided to Landlord), together with executed unconditional final mechanic’s
lien releases satisfying California Civil Code § 8138 for all labor and
materials provided to the Premises subject to the Final Retention; (iv) a
certificate from Tenant’s architect, in a form reasonably acceptable to
Landlord, certifying that the Tenant Improvement Work has been substantially
completed; (v) evidence that all governmental approvals required for Tenant to
legally occupy the Premises have been obtained; and (vi) any other information
reasonably requested by Landlord; (c) Tenant’s delivery to Landlord of “as
built” drawings (in CAD format, if requested by Landlord); or (d) Tenant’s
compliance with Landlord’s standard “close-out” requirements regarding city
approvals, closeout tasks, Tenant’s contractor, financial close-out matters, and
Tenant’s vendors. Landlord’s payment of the Final Retention shall not be deemed
Landlord’s approval or acceptance of the work or materials described in Tenant’s
payment requests.

 

2 MISCELLANEOUS.

2.1 Applicable Lease Provisions. Without limitation, the Tenant Improvement Work
shall be subject to Sections 7.2, 7.3 and 8 of this Agreement.

2.2 Plans and Specifications. Landlord shall provide Tenant with notice
approving or disapproving any proposed plans and specifications for the Tenant
Improvement Work within the Required Period (defined below) after the later of
Landlord’s receipt thereof from Tenant or the mutual execution and delivery of
this Agreement. As used herein, “Required Period” means (a) 10 business days in
the case of construction drawings, and (b) 5 business days in the case of any
other plans and specifications (including a space plan). Any such notice of
disapproval shall describe with reasonable specificity the basis for Landlord’s
disapproval and the changes that would be necessary to resolve Landlord’s
objections.

2.3 Review Fees; Coordination Fee. Tenant shall reimburse Landlord, upon demand,
for any fees reasonably incurred by Landlord for review of the Plans by
Landlord’s third party consultants (“Review Fees”). In consideration of
Landlord’s coordination of the Tenant Improvement Work, Tenant shall pay
Landlord a fee (the “Coordination Fee”) in an amount equal to 3.00% of the hard
cost of the Tenant Improvement Work (which Coordination Fee shall not exceed
$75,000.00).

2.4 Tenant Default. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, then (a) Landlord’s obligations under this Work Letter shall be
excused, and Landlord may cause Tenant’s contractor to cease performance of the
Tenant Improvement Work, until such default is cured, and (b) Tenant shall be
responsible for any resulting delay in the completion of the Tenant Improvement
Work.

2.5 Other. This Work Letter shall not apply to any space other than the
Premises.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

919 EAST HILLSDALE BOULEVARD

INTENTIONALLY OMITTED

 

1



--------------------------------------------------------------------------------

EXHIBIT D

919 EAST HILLSDALE BOULEVARD

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent (which consent shall not be unreasonably withheld, conditioned or
delayed). Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two (2) keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for Comparable Buildings. Tenant
shall cause its employees, agents, contractors, invitees and licensees who use
Building doors during such hours to securely close and lock them after such use.
Any person entering or leaving the Building during such hours, or when the
Building doors are otherwise locked, may be required to sign the Building
register (if applicable), and access to the Building may be refused unless such
person has proper identification or has a previously arranged access pass.
Landlord will furnish passes to persons for whom Tenant requests them. Tenant
shall be responsible for all persons for whom Tenant requests passes and shall
be liable to Landlord for all acts of such persons. Landlord and its agents
shall not be liable for damages for any error with regard to the admission or
exclusion of any person to or from the Building. In case of invasion, mob, riot,
evacuation, public excitement or other commotion, Landlord may prevent access to
the Building or the Project during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property.

4. No furniture, freight or equipment shall be brought into the Building without
prior notice to Landlord. All moving activity into or out of the Building shall
be scheduled with Landlord and done only at such time and in such manner as
Landlord reasonably designates. Landlord may reasonably prescribe the weight,
size and position of all safes and other heavy property brought into the
Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property. Any damage to the Building, its contents, occupants
or invitees resulting from Tenant’s moving or maintaining any such safe or other
heavy property shall be the sole responsibility and expense of Tenant.

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be reasonably
designated by Landlord.

6. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior consent. Tenant shall not disturb, solicit, peddle or canvass
any occupant of the Project.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein. Tenant shall bear the expense of any
breakage, stoppage or damage resulting from any violation of this rule by Tenant
or any of its employees, agents, contractors, invitees or licensees.

9. Tenant shall not overload the floor of the Premises, or mark, drive nails or
screws or drill into the partitions, woodwork or (other than by reasonable
methods in order to hang customary

 

1



--------------------------------------------------------------------------------

lightweight office decorations such as pictures and whiteboards) drywall of the
Premises, or otherwise deface the Premises, without Landlord’s prior consent.

10. Except for snack and soft drink/coffee vending and similar machines intended
for the sole use of Tenant’s employees and invitees, no vending machine shall be
installed, maintained or operated in the Premises without Landlord’s prior
consent.

11. Tenant shall not, without Landlord’s prior consent, use, store, install,
disturb, spill, remove, release or dispose of, within or about the Premises or
any other portion of the Project, any asbestos-containing materials, any solid,
liquid or gaseous material now or subsequently considered toxic or hazardous
under the provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law, or any inflammable, explosive or dangerous fluid or
substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws. Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal thereof. No burning candle
or other open flame shall be ignited or kept by Tenant in or about the Premises,
Building or Project.

12. Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals legally required to be
admitted), birds, aquariums, or, except in areas designated by Landlord,
bicycles or other vehicles.

15. Except for light cooking performed within the Premises’ kitchens (if any) in
compliance with all applicable Laws and with prior written notice to Landlord,
no cooking shall be done in the Premises, nor shall the Premises be used for
lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, or for the manufacture or sale of liquor,
narcotics or tobacco, or as a medical office, a barber or manicure shop, or an
employment bureau.

17. Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

18. Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products (unless such smoking is to occur
outdoors, in compliance with all applicable Laws, and not within 65 feet of an
entrance to a building) or for any other purpose, nor in any way obstruct such
areas, and shall use them only as a means of ingress and egress for the
Premises.

19. Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

20. Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental
agency. Tenant shall not, without Landlord’s

 

2



--------------------------------------------------------------------------------

prior written consent (which consent may be granted or withheld in Landlord’s
sole and absolute discretion), allow any employee, contractor or agent to carry
any type of gun or other firearm in or about the Premises, the Building or the
Project.

22. Any persons employed by Tenant to do janitorial work (a) shall be subject to
Landlord’s prior consent (which consent shall not be unreasonably withheld,
conditioned or delayed); (b) shall not, in Landlord’s reasonable judgment,
disturb labor harmony with any workforce or trades engaged in performing other
work or services at the Project; and (c) while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.

23. No awning or other projection shall be attached to the outside walls of the
Building. Other than Landlord’s Building-standard window coverings, no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises. All electrical ceiling fixtures hung
in the Premises or spaces along the perimeter of the Building must be
fluorescent or LED and/or of a quality, type, design and a warm white bulb color
approved in advance by Landlord. Neither the interior nor exterior of any
windows shall be coated or otherwise sunscreened. Tenant shall abide by
Landlord’s regulations concerning the opening and closing of window coverings.

24. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

25. Intentionally omitted.

26. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 (as may be amended or replaced) and with
any local “No-Smoking” ordinance that is not superseded by such law.

27. Tenant shall cooperate in any safety or security program developed by
Landlord or required by Law.

28. All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

29. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior consent.

31. Without Landlord’s prior consent (which consent shall not be unreasonably
withheld, conditioned or delayed), Tenant shall not use the name of the Project
or Building or use pictures or illustrations of the Project or Building in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the Premises.

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof, provided that no
such modification or supplement shall materially reduce Tenant’s rights or
materially increase Tenant’s obligations hereunder. Landlord may waive any of
these Rules and Regulations for the benefit of any tenant, but no such waiver
shall be construed as a waiver of such Rule and Regulation in favor of any other
tenant nor prevent Landlord from thereafter enforcing such Rule and Regulation
against any tenant. Notwithstanding the foregoing, none of the Rules and
Regulations shall be enforced against Tenant in a manner that unreasonably
discriminates in favor of any other similarly situated tenant.

 

3



--------------------------------------------------------------------------------

EXHIBIT E

919 EAST HILLSDALE BOULEVARD

JUDICIAL REFERENCE

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

(a) It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious
manner. Accordingly, subject to the exclusions set forth in (b) below, any and
every action, proceeding or cross-claim brought by either party hereto against
the other (and/or against its officers, directors, employees, agents or
subsidiaries or affiliated entities) on any matters arising out of or in any way
connected with this Lease, Tenant’s use or occupancy of the Premises and/or any
claim of injury or damage, whether sounding in contract, tort, or otherwise,
shall be heard and resolved by a referee under the provisions of the California
Code of Civil Procedure, Sections 638 — 645.1, inclusive (as same may be
amended, or any successor statute(s) thereto) (the “Referee Sections”).

(b) Excluded from the requirement of judicial reference set forth above are (i)
actions to seek emergency injunctive relief, preliminary injunctive relief,
unlawful or forcible detainer, or a prejudgment writ of attachment and (ii) any
dispute for which an alternative dispute resolution procedure is otherwise
expressly provided in the Lease (including any exhibits thereto). The actions
described in (i) above may be brought in the trial court in the county in which
the Premises are located; provided, however, that as soon as practicable after
the trial court rules on one or more of the above issues, the parties shall
refer the lawsuit, and any remaining issues, controversies, or disputes to a
referee, as provided in this section and the Referee Sections.

(c) Any fee to initiate the judicial reference proceedings and all fees charged
and costs incurred by the referee shall be paid by the party initiating such
procedure (except that if a reporter is requested by either party, then a
reporter shall be present at all proceedings where requested and the fees of
such reporter – except for copies ordered by the other parties – shall be borne
by the party requesting the reporter); provided however, that allocation of the
costs and fees, including any initiation fee, of such proceeding shall be
ultimately determined in accordance with Section 25.6 of this Lease.

(d) The exclusive venue of the proceedings shall be in the county in which the
Premises are located.

(e) Within 10 days of receipt by any party of a request to resolve any dispute
or controversy pursuant to this Exhibit E, the parties shall agree upon a single
referee who shall try all issues, whether of fact or law, and report a finding
and judgment on such issues as required by the Referee Sections. If the parties
are unable to agree upon a referee within such 10-day period, then any party may
thereafter file a lawsuit in the county in which the Premises are located for
the purpose of appointment of a referee under the Referee Sections. If the
referee is appointed by the court, the referee shall be a neutral and impartial
retired judge with substantial experience in the relevant matters to be
determined, from the panels offered by JAMS or ADR Services, Inc. The proposed
referee may be challenged by any party for any of the grounds listed in the
Referee Sections. The referee shall have the power to decide all issues of fact
and law and report his or her decision on such issues, and to issue all
recognized remedies available at law or in equity for any cause of action that
is before the referee, including an award of attorneys’ fees and costs in
accordance with this Lease. The referee shall not, however, have the power to
award punitive damages, nor shall the referee have the power to award any other
damages that are not permitted by the express provisions of this Lease, and the
parties waive any right to recover such damages.

(f) The parties may conduct all discovery as provided in the California Code of
Civil Procedure, and the referee shall oversee discovery and may enforce all
discovery orders in the same manner as any trial court judge, with rights to
regulate discovery and to issue and enforce subpoenas, protective orders and
other limitations on discovery available under California Law.

(g) The reference proceeding shall be conducted in accordance with California
Law (including the rules of evidence), and in all regards, the referee shall
follow California Law applicable at the time of the reference proceeding. The
parties shall promptly and diligently cooperate with one another and the
referee, and shall perform such acts as may be necessary to obtain a prompt and
expeditious resolution of the dispute or controversy in accordance with the
terms of this Exhibit E. In this regard, the parties agree that the parties and
the referee shall use best efforts to ensure that (a) discovery, including all
expert discovery (but excluding motions regarding discovery) be concluded within
six (6) months of the date of

 

1



--------------------------------------------------------------------------------

the appointment of the referee, and (b) a trial date be set so that the trial
proceeding is held no more than nine (9) months after the date of the
appointment of the referee.

(h) In accordance with Section 644 of the California Code of Civil Procedure,
the decision of the referee upon the whole issue must stand as the decision of
the court, and upon the filing of the statement of decision with the clerk of
the court, or with the judge if there is no clerk, judgment may be entered
thereon in the same manner as if the action had been tried by the court. Any
decision of the referee and/or judgment or other order entered thereon shall be
appealable to the same extent and in the same manner that such decision,
judgment, or order would be appealable if rendered by a judge of the superior
court in which venue is proper hereunder. The referee shall in his/her statement
of decision set forth his/her findings of fact and conclusions of law. The
parties intend this general reference agreement to be specifically enforceable
in accordance with the Code of Civil Procedure. Nothing in this Exhibit E shall
prejudice the right of any party to obtain provisional relief or other equitable
remedies from a court of competent jurisdiction as shall otherwise be available
under the Code of Civil Procedure and/or applicable court rules.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

919 EAST HILLSDALE BOULEVARD

ADDITIONAL PROVISIONS

 

1. California Civil Code Section 1938. Pursuant to California Civil Code § 1938,
Landlord hereby states that the Premises have not undergone inspection by a
Certified Access Specialist (CASp) (defined in California Civil Code § 55.52).

 

2. Letter of Credit.

 

  2.1. General Provisions. Concurrently with its execution and delivery of this
Lease, Tenant shall deliver to Landlord, as collateral for Tenant’s performance
of its obligations under this Lease, a standby, unconditional, irrevocable,
transferable letter of credit (the “Letter of Credit”) that (a) is substantially
in the form of Exhibit G (or another form approved by Landlord in its sole and
absolute discretion), (b) is in the amount of $1,200,000.00 (the “Letter of
Credit Amount”), (c) names Landlord as beneficiary, and (d) is issued (or
confirmed) by a financial institution that meets the Minimum Financial
Requirement (defined below) and is otherwise acceptable to Landlord in its
reasonable discretion. For purposes hereof, a financial institution shall be
deemed to meet the “Minimum Financial Requirement” at a particular time only if
such financial institution then (i) has not been placed into receivership by the
FDIC, and (ii) has a financial strength that, in Landlord’s good faith judgment,
is not less than that which is then generally required by Landlord and its
Affiliates as a condition to accepting letters of credit in support of new
leases. Tenant shall cause the Letter of Credit to be continuously maintained in
effect (whether through replacement, renewal or extension) in the Letter of
Credit Amount through the date (the “Final LC Expiration Date”) occurring 60
days after the scheduled expiration date of the Term, as it may be extended from
time to time.

 

  2.2. Replacement of Letter of Credit.

 

  A. If the Letter of Credit held by Landlord expires or terminates before the
Final LC Expiration Date (whether by reason of a stated expiration date or a
notice of termination or non-renewal given by the issuing bank), Tenant shall
deliver to Landlord, not later than 45 days before such expiration or
termination, a new Letter of Credit, or a certificate of renewal or extension of
the Letter of Credit held by Landlord, in an amount not less than the Letter of
Credit Amount (less the amount of any unapplied Proceeds (defined in Section 2.3
below) then held by Landlord) and otherwise satisfying all of the requirements
set forth in the first sentence of Section 2.1 above (the “LC Requirements”).

 

  B. If, at any time before the Final LC Expiration Date, the financial
institution that issued (or confirmed) the Letter of Credit held by Landlord
does not meet the Minimum Financial Requirement, then Tenant, within 15 business
days after Landlord’s demand, shall deliver to Landlord, in replacement of such
Letter of Credit, a new Letter of Credit that (i) is issued (or confirmed) by a
financial institution that meets the Minimum Financial Requirement and is
otherwise acceptable to Landlord in its reasonable discretion, and (ii) is in an
amount not less than the Letter of Credit Amount (less the amount of any
unapplied Proceeds then held by Landlord) and otherwise satisfies all of the
LC Requirements, whereupon Landlord shall return to Tenant the Letter of Credit
that is being replaced along with a letter to the issuer signed and dated by
Landlord on Landlord’s letterhead in the form attached to the Lease as Exhibit
L.

 

  C. If, at any time before the Final LC Expiration Date, the amount of the
Letter of Credit held by Landlord is less than the Letter of Credit Amount (less
the amount of any unapplied Proceeds then held by Landlord), then Tenant, within
10 business days after Landlord’s demand, shall either (i) deliver to Landlord
an additional Letter of Credit that is in an amount not less than the amount of
such shortfall and otherwise satisfies all of the LC Requirements, or (ii)
deliver to Landlord, in replacement of the Letter of Credit held by Landlord, a
new Letter of Credit that is in an amount not less than the Letter of Credit
Amount (less the amount of any unapplied Proceeds then held by Landlord) and
otherwise satisfies all of the LC Requirements (whereupon, in the case of this
clause (ii), Landlord shall return to Tenant the Letter of Credit that is being
replaced).

 

1



--------------------------------------------------------------------------------

  2.3. Drawings Under Letter of Credit; Use of Proceeds. If Tenant breaches any
provision of this Lease (including any provision of Section 2.2 above) and
either (a) such breach continues beyond any applicable notice and cure period or
(b) this Lease expires or terminates, Landlord, without limiting its remedies
and without notice to Tenant, may draw upon the Letter of Credit and either
(a) use all or part of the proceeds of the Letter of Credit (“Proceeds”) to cure
such breach and compensate Landlord for any loss or damage caused by such
breach, including any damage for which recovery may be made under California
Civil Code § 1951.2, or (b) hold the Proceeds, without segregation, until they
are applied as provided in the preceding clause (a) or paid to Tenant pursuant
to Section 2.4 below.

 

  2.4. Payment of Unapplied Proceeds to Tenant. Upon receiving any new or
additional Letter of Credit (or any certificate of renewal or extension of a
Letter of Credit) satisfying the applicable requirements of Section 2.2 above,
Landlord shall pay to Tenant any unapplied Proceeds then held by Landlord,
except to the extent, if any, that the amount of the Letter of Credit then held
by Landlord is less than the Letter of Credit Amount. In addition, any unapplied
Proceeds shall be paid to Tenant within 60 days after the latest to occur of
(a) the expiration of the Term, (b) Tenant’s surrender of the Premises as
required under this Lease, or (c) determination of the final Rent due from
Tenant.

 

  2.5. Nature of Letter of Credit and Proceeds. Landlord and Tenant acknowledge
and agree that, subject to the terms of this Section 2, neither the Letter of
Credit nor any Proceeds are (i) the property of Tenant or its bankruptcy estate,
or (ii) intended to serve as, or in lieu of, a security deposit.

 

  2.6 Intentionally Omitted.

 

  2.7 Return of Letter of Credit. Upon the expiration or earlier termination of
Tenant’s obligation to maintain the Letter of Credit pursuant to the terms
hereof (or otherwise upon the 61st day after expiration or earlier termination
of the Lease), Landlord shall return to Tenant any then undrawn portion of such
Letter of Credit along with a letter to the issuer signed and dated by Landlord
on Landlord’s letterhead in the form attached to the Lease as Exhibit L.

 

3. Extension Option.

 

  3.1. Grant of Option; Conditions. Tenant shall have the right (the “Extension
Option”) to extend the Term for one (1) additional period of five (5) years
beginning on the day immediately following the expiration date of the Lease and
ending on the fifth anniversary of such expiration date (the “Extension Term”),
if:

 

  (a) not less than 9 and not more than 12 full calendar months before the
expiration date of the Lease, Tenant delivers written notice to Landlord (the
“Extension Notice”) electing to exercise the Extension Option and stating
Tenant’s estimate of the Prevailing Market (defined in Section 3.5 below) rate
for the Extension Term;

 

  (b) no Default exists when Tenant delivers the Extension Notice;

 

  (c) no more than 35% of the Premises is sublet (other than to an Affiliate of
Tenant) when Tenant delivers the Extension Notice; and

 

  (d) the Lease has not been assigned (other than pursuant to a Permitted
Transfer) before Tenant delivers the Extension Notice.

 

  3.2. Terms Applicable to Extension Term.

 

  A. During the Extension Term, (a) the Base Rent rate per rentable square foot
shall be equal to the Prevailing Market rate per rentable square foot; (b) Base
Rent shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate; and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

 

  B. During the Extension Term Tenant shall pay Tenant’s Share of Expenses and
Taxes for the Premises in accordance with the Lease.

 

2



--------------------------------------------------------------------------------

  3.3. Procedure for Determining Prevailing Market.

 

  A. Initial Procedure. Within 30 days after receiving the Extension Notice,
Landlord shall give Tenant either (i) written notice (“Landlord’s Binding
Notice”) accepting Tenant’s estimate of the Prevailing Market rate for the
Extension Term stated in the Extension Notice, or (ii) written notice
(“Landlord’s Rejection Notice”) rejecting such estimate and stating Landlord’s
estimate of the Prevailing Market rate for the Extension Term. If Landlord gives
Tenant a Landlord’s Rejection Notice, Tenant, within 15 days thereafter, shall
give Landlord either (i) written notice (“Tenant’s Binding Notice”) accepting
Landlord’s estimate of the Prevailing Market rate for the Extension Term stated
in such Landlord’s Rejection Notice, or (ii) written notice (“Tenant’s Rejection
Notice”) rejecting such estimate. If Tenant gives Landlord a Tenant’s Rejection
Notice, Landlord and Tenant shall work together in good faith to agree in
writing upon the Prevailing Market rate for the Extension Term. If, within
30 days after delivery of a Tenant’s Rejection Notice, the parties fail to agree
in writing upon the Prevailing Market rate, the provisions of Section 3.3.B
below shall apply.

 

  B. Dispute Resolution Procedure.

 

  1. If, within 30 days after delivery of a Tenant’s Rejection Notice, the
parties fail to agree in writing upon the Prevailing Market rate, Landlord and
Tenant, within five (5) days thereafter, shall each simultaneously submit to the
other, in a sealed envelope, its good faith estimate of the Prevailing Market
rate for the Extension Term (collectively, the “Estimates”). Within seven (7)
days after the exchange of Estimates, Landlord and Tenant shall each select a
broker or agent (an “Agent”) to determine which of the two Estimates most
closely reflects the Prevailing Market rate for the Extension Term. Each Agent
so selected shall be licensed as a real estate broker or agent and in good
standing with the California Department of Real Estate, and shall have had at
least five (5) years’ experience within the previous 10 years as a commercial
real estate broker or agent working in Foster City, California, with working
knowledge of current rental rates and leasing practices relating to buildings
similar to the Building.

 

  2. If each party selects an Agent in accordance with Section 3.3.B.1 above,
the parties shall cause their respective Agents to work together in good faith
to agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Extension Term. The Estimate, if any, so agreed upon by such
Agents shall be final and binding on both parties as the Prevailing Market rate
for the Extension Term and may be entered in a court of competent
jurisdiction. If the Agents fail to reach such agreement within 20 days after
their selection, then, within 10 days after the expiration of such 20-day
period, the parties shall instruct the Agents to select a third Agent meeting
the above criteria (and if the Agents fail to agree upon such third Agent within
10 days after being so instructed, either party may cause a court of competent
jurisdiction to select such third Agent). Promptly upon selection of such third
Agent, the parties shall instruct such Agent (or, if only one of the parties has
selected an Agent within the 7-day period described above, then promptly after
the expiration of such 7-day period the parties shall instruct such Agent) to
determine, as soon as practicable but in any case within 14 days after his
selection, which of the two Estimates most closely reflects the Prevailing
Market rate. Such determination by such Agent (the “Final Agent”) shall be final
and binding on both parties as the Prevailing Market rate for the Extension Term
and may be entered in a court of competent jurisdiction. If the Final Agent
believes that expert advice would materially assist him, he may retain one or
more qualified persons to provide such expert advice. The parties shall share
equally in the costs of the Final Agent and of any experts retained by the Final
Agent. Any fees of any other broker, agent, counsel or expert engaged by
Landlord or Tenant shall be borne by the party retaining such broker, agent,
counsel or expert.

 

  C.

Adjustment. If the Prevailing Market rate has not been determined by the
commencement date of the Extension Term, Tenant shall pay Base Rent for the
Extension Term upon the terms and conditions in effect during the last month

 

3



--------------------------------------------------------------------------------

  ending on or before the expiration date of the Lease until such time as the
Prevailing Market rate has been determined. Upon such determination, the Base
Rent for the Extension Term shall be retroactively adjusted. If such adjustment
results in an under- or overpayment of Base Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the next Base Rent due under the Lease.

 

  3.4. Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 3.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
expiration date of the Lease, and other appropriate terms in accordance with
this Section 3, and Tenant shall execute and return (or provide Landlord with
reasonable objections to) the Extension Amendment within 15 days after receiving
it. Notwithstanding the foregoing, upon determination of the Prevailing Market
rate for the Extension Term in accordance with Section 3.3 above, an otherwise
valid exercise of the Extension Option shall be fully effective whether or not
the Extension Amendment is executed.

 

  3.5. Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the San Mateo/Foster City,
California area. The determination of Prevailing Market shall take into account
(i) any material economic differences between the terms of the Lease and any
comparison lease or amendment, such as rent abatements, construction costs and
other concessions, and the manner, if any, in which the landlord under any such
lease is reimbursed for operating expenses and taxes; (ii) any material
differences in configuration or condition between the Premises and any
comparison space, including any cost that would have to be incurred in order to
make the configuration or condition of the comparison space similar to that of
the Premises; and (iii) any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under the Lease.

 

  3.6. Intentionally Omitted.

 

4. Right of First Offer.

 

  4.1. Grant of Option; Conditions.

 

  A.

Subject to the terms of this Section 4, Tenant shall have a right of first offer
(“Right of First Offer”) with respect to each of the following suites (and with
respect to each portion of each such suite) (each such suite or portion thereof,
a “Potential Offering Space”): (i) the 18,817 rentable square feet known as
Suite No. 200 on the second floor of the Building shown on the demising plan
attached to the Lease as Exhibit H-1, and (ii) the 17,205 rentable square feet
known as Suite No. 250 on the second floor of the Building shown on the demising
plan attached to the Lease as Exhibit H-2. Tenant’s Right of First Offer shall
be exercised as follows: At any time after Landlord has determined that a
Potential Offering Space has become Available (defined below), but before
leasing such Potential Offering Space to a third party, Landlord, subject to the
terms of this Section 4, shall provide Tenant with a written notice (for
purposes of this Section 4, an “Advice”) advising Tenant of the material terms
on which Landlord is prepared to lease such Potential Offering Space (sometimes
referred to herein as an “Offering Space”) to Tenant, which terms shall be
consistent with Section 4.2 below. For purposes hereof, a Potential Offering
Space shall be deemed to become “Available” as follows: (i) if such Potential
Offering Space is not leased to a third party as of the date of mutual execution
and delivery of this Lease, such Potential Offering Space shall be deemed to
become Available when Landlord has located a prospective tenant that may be
interested in leasing such Potential Offering Space; and (ii) if such Potential
Offering Space is leased to a third party as of (or at any time after), the date
of mutual execution and delivery of this Lease, such Potential Offering Space
shall be deemed to become Available when Landlord has determined that such
third-party tenant, and any occupant of such Potential Offering Space claiming
under such third-party tenant, will not extend or renew the term of its lease,
or enter into a new lease, for

 

4



--------------------------------------------------------------------------------

  such Potential Offering Space. Upon receiving an Advice, Tenant may lease the
Offering Space, in its entirety only, under the terms set forth in the Advice,
by delivering to Landlord a written notice of exercise (for purposes of this
Section 4, a “Notice of Exercise”) within 10 days after receiving the Advice.

 

  B. If Tenant receives an Advice but does not deliver a Notice of Exercise
within the period of time required under Section 4.1.A above, Landlord may lease
the Offering Space to any party on any terms determined by Landlord in its sole
and absolute discretion.

 

  C. Notwithstanding any contrary provision hereof, (i) Landlord shall not be
required to provide Tenant with an Advice if any of the following conditions
exists when Landlord would otherwise deliver the Advice; and (ii) if Tenant
receives an Advice from Landlord, Tenant shall not be entitled to lease the
Offering Space based on such Advice if any of the following conditions exists:

 

  (1) a Default exists;

 

  (2) 25% or more of the Premises is sublet (other than to an Affiliate of
Tenant);

 

  (3) the Lease has been assigned (other than pursuant to a Permitted Transfer);
or

 

  (4) Tenant is not either occupying the Premises nor preparing the same for
occupancy.

If, by operation of the preceding sentence, Landlord is not required to provide
Tenant with an Advice, or Tenant, after receiving an Advice, is not entitled to
lease the Offering Space based on such Advice, then Landlord may lease the
Offering Space to any party on any terms determined by Landlord in its sole and
absolute discretion.

 

  4.2. Terms for Offering Space.

 

  A. The term for the Offering Space shall be coterminous with the term for the
balance of the Premises.

 

  B. The term for the Offering Space shall commence on the commencement date
stated in the Advice and thereupon the Offering Space shall be considered a part
of the Premises subject to the provisions of the Lease; provided, however, that
the provisions of the Advice shall prevail to the extent they conflict with the
provisions of the Lease.

 

  C. Tenant shall pay Monthly Rent for the Offering Space in accordance with the
provisions of the Advice. The Advice shall reflect the Prevailing Market
(defined in Section 4.5 below) rate for the Offering Space as determined in
Landlord’s reasonable judgment.

 

  D. Except as may be otherwise provided in the Advice, (i) the Offering Space
(including improvements and personalty, if any) shall be accepted by Tenant in
its configuration and condition existing on the earlier of the date Tenant takes
possession of the Offering Space or the commencement date for the Offering
Space; and (ii) if Landlord is delayed in delivering possession of the Offering
Space by any holdover or unlawful possession of the Offering Space by any party,
Landlord shall use reasonable efforts to obtain possession of the Offering Space
and commencement of the term for the Offering Space and any obligation of
Landlord to tender possession of, permit entry to, or perform alterations to the
Offering Space shall be deferred until after Landlord has obtained possession of
the Offering Space.

 

  4.3. Termination of Right of First Offer; Ongoing Right.

 

  A. Notwithstanding any contrary provision hereof, Landlord shall not be
required to provide Tenant with an Advice, and Tenant shall not be entitled to
exercise its Right of First Offer, after April 30, 2027.

 

5



--------------------------------------------------------------------------------

  B. If Landlord leases a Potential Offering Space to a third party as permitted
under Section 4.1 above and subsequently determines that such Potential Offering
Space has again become Available, then the provisions of this Section 4 shall
apply again to such Potential Offering Space.

 

  4.4. Offering Amendment. If Tenant validly exercises its Right of First Offer,
Landlord and Tenant, within a reasonable period of time thereafter, shall enter
into an amendment (the “Offering Amendment”) adding the Offering Space to the
Premises on the terms set forth in the Advice and reflecting the changes in the
Base Rent, the rentable square footage of the Premises, Tenant’s Share, and
other appropriate terms in accordance with this Section 4. An otherwise valid
exercise of the Right of First Offer shall be fully effective whether or not the
Offering Amendment is executed.

 

  4.5. Definition of Prevailing Market. For purposes of this Section 4,
“Prevailing Market” means the arms-length, fair-market, annual rental rate per
rentable square foot, under leases and expansion amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder, for
space comparable to the Offering Space in the Building and office buildings
comparable to the Building in the San Mateo/Foster City, California area. The
determination of Prevailing Market shall take into account (i) any material
economic differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes; and (ii) any material differences in
configuration or condition between the Offering Space and any comparison space.

 

  4.6. Subordination. Notwithstanding any contrary provision hereof, if
Landlord, as permitted under Section 4.1.B or 4.1.C above, leases any Potential
Offering Space to a third party on terms including a right of first offer, right
of first refusal, expansion option or other expansion right with respect to any
other Potential Offering Space (and if, in the case of any such lease permitted
under Section 4.1.B above, such expansion right was disclosed in the Advice
received by Tenant), then Tenant’s Right of First Offer with respect to such
other Potential Offering Space shall be subject and subordinate to such
expansion right in favor of such third party.

 

5. Monument Signage.

 

  5.1. Tenant’s Right to Monument Signage. Subject to the terms of this
Section 5, from and after the date hereof, Tenant shall have the right to have
signage (“Tenant’s Monument Signage”) bearing Tenant’s Name (defined below)
installed on the top panel of the monument sign located on the southwest corner
of East Hillsdale Boulevard and West Parkway Lane (the “Monument Sign”). As used
in this Section 5, “Tenant’s Name” means, at any time, at Tenant’s discretion,
(i) the name of Tenant set forth in the first paragraph of this Lease (for
purposes of this Section 5, “Tenant’s Existing Name”), or (ii) if Tenant’s name
is not then Tenant’s Existing Name, then Tenant’s name, provided that such name
is compatible with a first-class office building, as determined by Landlord in
its reasonable discretion, and/or (iii) Tenant’s logo, provided that such logo
is then being used by Tenant on a substantially nationwide basis and is
compatible with a first-class office building, as determined by Landlord in its
reasonable discretion. Notwithstanding any contrary provision hereof, Tenant’s
rights under this Section 5 shall be personal to the party named as Tenant in
the first paragraph of this Lease (for purposes of this Section 5, “Original
Tenant”) and to any successor to Original Tenant’s interest in the Lease that
acquires its interest in the Lease solely by means of one or more Permitted
Transfers originating with Original Tenant, and may not be transferred to any
other party.

 

  5.2. Landlord’s Approval. Any proposed Tenant’s Monument Signage shall comply
with all applicable Laws and shall be subject to Landlord’s prior written
consent as to the design and specifications thereof. Without limitation,
Landlord may withhold consent to any Tenant’s Monument Signage that, in
Landlord’s reasonable judgment, is not harmonious with the design standards of
the Project and Monument Sign, and Landlord may require that Tenant’s Monument
Signage be of the same size and style as the other signage on the Monument
Sign. To obtain Landlord’s consent, Tenant shall submit design drawings to
Landlord showing the type and sizes of all lettering; the colors, finishes and
types of materials used in Tenant’s Monument Signage; and (if applicable and
Landlord consents thereto) any arrangements for illumination.

 

  5.3.

Fabrication; Installation; Maintenance; Removal; Costs. Landlord shall
(a) fabricate (substantially in accordance with Tenant’s design approved by
Landlord), install and, at the

 

6



--------------------------------------------------------------------------------

  expiration or earlier termination of Tenant’s rights under this Section 5,
remove Tenant’s Monument Signage; and (b) maintain, repair, and (if applicable)
illuminate the Monument Sign. Tenant shall reimburse Landlord, promptly upon
demand, for (x) all costs incurred by Landlord in fabricating, installing or
removing Tenant’s Monument Signage, and (y) Tenant’s pro rata share (as
determined taking into account any other parties using the Monument Sign) of all
costs incurred by Landlord in maintaining, repairing and (if applicable)
illuminating the Monument Sign.

 

6. Building Signage. 

 

  6.1 Tenant’s Right to Building Signage. Subject to the terms of this
Section 6, from and after the date hereof, Tenant shall have the right to
install, maintain, repair, replace and operate the Building Signage (defined
below). As used herein, “Building Signage” means a sign that (i) bears the
Tenant Name (defined below) and is located at the top of the exterior side of
the Building facing East Hillsdale Boulevard and Edgewater Drive (i.e., the West
side of the Building), as more particularly shown in Exhibit I attached hereto.
As used in this Section 6, “Tenant Name” means, at any time, at Tenant’s
discretion, (i) the name of Tenant set forth in the first paragraph of this
Lease (for purposes of this Section 6, “Tenant’s Existing Name”), or (ii) if
Tenant’s name is not then Tenant’s Existing Name, then Tenant’s name, provided
that such name is compatible with a first-class office building, as determined
by Landlord in its reasonable discretion, and/or (iii) Tenant’s logo, provided
that such logo is then being used by Tenant on a substantially nationwide basis
and is compatible with a first-class office building, as determined by Landlord
in its reasonable discretion. Notwithstanding any contrary provision hereof,
Tenant’s rights to the Building Signage under this Section 6 shall be personal
to the party named as Tenant in the first paragraph of this Lease (for purposes
of this Section 6, “Existing Tenant”) and to any successor to Existing Tenant’s
interest in the Lease that acquires its interest in the Lease solely by means of
one or more Permitted Transfers originating with Existing Tenant, and may not be
transferred to any other party.

 

  6.2 Landlord’s Approval. The size, color, materials and all other aspects of
the Building Signage, including the manner in which it is attached to the
Building and any provisions for illumination, shall be subject to Landlord’s
approval, which may be withheld in Landlord’s reasonable discretion; provided,
however, that Landlord’s approval as to aesthetic matters may be withheld in
Landlord’s sole and absolute (but good faith) discretion. Without limitation,
Landlord may withhold consent to any Building Signage that, in Landlord’s
reasonable judgment, is not harmonious with the design standards of the Project.

 

  6.3 General Provisions. Tenant, at its expense, shall design, fabricate,
install, maintain, repair, replace, operate and remove the Building Signage, in
each case in a first class manner consistent with a first-class office building
and in compliance with all applicable Laws. Without limiting the foregoing,
Tenant shall not install or modify the Building Signage until after obtaining
and providing copies to Landlord of all permits and approvals necessary
therefor. Tenant shall be solely responsible, at its expense, for obtaining such
permits and approvals; provided, however, that Landlord shall reasonably
cooperate with Tenant, at no material cost or liability to Landlord, in
executing permit applications and performing any other ministerial acts
reasonably necessary to enable Tenant to obtain such permits and
approvals. Within 30 days after the expiration or earlier termination of the
Lease (or, if earlier, the date on which Tenant becomes no longer entitled to
Building Signage under this Section 6), Tenant, at its expense, shall remove the
Building Signage and restore all damage to the Building caused by its
installation, operation or removal. Notwithstanding any contrary provision of
the Lease, Tenant, not Landlord, shall, at its expense, (i) cause its property
insurance policy to cover the Building Signage, and (ii) promptly repair the
Building Signage if it is damaged by fire or any other casualty (unless Tenant,
by prompt written notice to Landlord, elects to remove the Building Signage
altogether, in which event Tenant shall no longer be entitled to Building
Signage under this Section 6). Except as may be expressly provided in this
Section 6, the installation, maintenance, repair, replacement, removal and any
other work performed by Tenant affecting the Building Signage shall be governed
by the provisions of Section 7 of the Lease as if such work were an
Alteration. If an emergency results from Tenant’s failure to maintain, repair,
replace, operate or remove the Building Signage as required under this
Section 6, then, without limiting Landlord’s remedies, Landlord, at its option,
with notice to Tenant (by telephone, e-mail, fax or any other reasonable method,
notwithstanding Section 25.1 of the Lease), may perform such maintenance,
repair, replacement, operation or removal, in which event Tenant shall reimburse
Landlord for the reasonable cost thereof upon Landlord’s demand. The costs of
any utilities consumed in operation of the Building Signage shall be paid by
Tenant upon Landlord’s demand in accordance with Section 6 of the Lease.

 

7



--------------------------------------------------------------------------------

7. Rooftop Space.

 

  7.1. Subject to the terms of this Section 7, during the Term Tenant may use
the Roof Space (defined below) for the purpose of installing, operating,
maintaining and removing a 26- inch Dish/Antenna (not exceeding 25 pounds in
weight) or other communication device approved by the Landlord (the
“Dish/Antenna”). As used herein, “Roof Space” means space on the roof of the
Building, approximately four (4) square feet in size, and otherwise reasonably
designated by Landlord. Landlord may relocate the Roof Space from time to time
as reasonably necessary during the Term.

 

  7.2. Tenant’s design and installation of the Dish/Antenna shall be subject to
Sections 7.2 and 7.3 of this Lease as if the Dish/Antenna were being installed
in the Premises. Without limiting the foregoing, Landlord shall have the right
to approve Tenant’s plans and specifications for the Dish/Antenna, the manner in
which the Dish/Antenna is attached to the roof of the Building, and the manner
in which any cables are run to and from the Dish/Antenna. Tenant shall be
responsible for obtaining all necessary governmental and regulatory approvals
and for the cost of installing, operating, maintaining and removing the
Dish/Antenna. The Dish/Antenna shall be tagged with weatherproof labels showing
manufacturer, model, frequency range, and Tenant’s name. All cable connected to
the Dish/Antenna (the “Dish/Antenna Cable”) shall be tagged in the telecom
closet on each floor with a label showing Tenant’s name, phone number and suite
number. Tenant shall notify Landlord upon completion of the installation of the
Dish/Antenna. If Landlord determines that the Dish/Antenna equipment does not
comply with the approved plans and specifications, that the installation was
defective, or that the Building has been damaged during installation of the
Dish/Antenna, Tenant shall cure such defective condition promptly upon
Landlord’s request. If Tenant fails to promptly perform such cure, Landlord may
do so, in which event Tenant shall pay Landlord, upon demand, the reasonable
cost of such cure. If at any time Landlord, in its sole discretion, deems it
necessary, Tenant, at its expense, shall provide and install appropriate
aesthetic screening, reasonably satisfactory to Landlord, for the Dish/Antenna
(the “Aesthetic Screening”).

 

  7.3. Tenant, after reasonable notice to Landlord, may access the roof of the
Building and the Roof Space for the purpose of installing, maintaining,
repairing and removing the Dish/Antenna, Dish/Antenna Cable, the appurtenances
and the Aesthetic Screening, if any (collectively, the “Dish/Antenna
Items”). Notwithstanding the foregoing, only authorized engineers, employees or
properly authorized contractors of Tenant, FCC inspectors, or persons under
their direct supervision shall have access to the roof of the Building and the
Roof Space. Tenant shall use diligent efforts to minimize the number of people
having access to the roof of the Building and the Roof Space and the frequency
of their visits.

 

  7.4. Tenant shall ensure that the installation, maintenance, operation and
removal of the Dish/Antenna Items does not damage, or unreasonably interfere
with Landlord’s or any other occupant’s use of, the Building or its
roof. Notwithstanding Sections 7 and 10.4 of this Lease, Tenant shall be
responsible for any damage caused to the roof or any other part of the Building
that may be caused by Tenant or any of its agents or representatives in
exercising Tenant’s rights or performing Tenant’s obligations under this
Section 7. For purposes of Sections 5, 7 and 10 of this Lease, the Roof Space
shall be deemed part of the Premises.

 

  7.5. Tenant shall install only equipment of types and frequencies that will
not unreasonably interfere with Landlord or existing tenants of the Building. If
Tenant’s equipment causes such interference, Tenant shall change the frequency
on which it transmits and/or receives and take any other steps necessary to
eliminate the interference. If, in Landlord’s reasonable judgment, such
interference cannot be eliminated within a reasonable period of time, Tenant
shall remove the Dish/Antenna from the Roof Space and remove such other
Dish/Antenna Items as Landlord may request.

 

  7.6.

Tenant, at its expense, shall install, operate and maintain the Dish/Antenna
Items in a good and workmanlike manner, and in compliance with all Building,
electric, communication, and safety codes, ordinances, standards, regulations
and requirements, now in effect or hereafter promulgated, of the Federal
Government, including the Federal Communications Commission (the “FCC”), the
Federal Aviation Administration (“FAA”) or any successor agency of either the
FCC or FAA having jurisdiction over radio or telecommunications, and of the
state, city and county in which the Building is located. No Landlord Party shall
be responsible for any licensing, operation or maintenance of Tenant’s
equipment. Tenant shall be responsible for performing any

 

8



--------------------------------------------------------------------------------

  obligations under its FCC license. The Dish/Antenna shall be connected to
Landlord’s power supply in strict compliance with all applicable Building,
electrical, fire and safety codes. No Landlord Party shall be liable for any
stoppage or shortage of electrical power furnished to the Dish/Antenna or the
Roof Space because of (i) any act, omission or requirement of the public utility
serving the Building, (ii) any act or omission of any other tenant, invitee or
licensee or their respective agents, employees or contractors, or (iii) any
other cause beyond Landlord’s reasonable control, and Tenant shall not be
entitled to any rental abatement for any such stoppage or shortage of electrical
power. No Landlord Party shall have any liability for the conduct or safety of
any of Tenant’s representatives, repair, maintenance and engineering personnel
while in or on any part of the Building or the Roof Space.

 

  7.7. The Dish/Antenna Items shall remain the personal property of Tenant, and
shall be removed by Tenant at its own expense at the expiration or earlier
termination of this Lease or Tenant’s right to possession hereunder. Tenant
shall repair any damage caused by such removal, including by patching any holes
to match, as closely as possible, the color surrounding the area where the
equipment and appurtenances were attached. Tenant shall maintain the
Dish/Antenna Items in a safe and aesthetically satisfactory condition, as
reasonably determined by Landlord, and in good operating condition. Tenant shall
keep the roof of the Building and the Roof Space free of all trash or waste
materials produced by Tenant or Tenant’s agents, employees or contractors.

 

  7.8. Before commencing any installation, operation, repair or removal of the
Dish/Antenna Items, Tenant shall (a) obtain Landlord’s reasonable approval of
the service provider retained to perform such work for Tenant, and (b) notify
Landlord of such work and coordinate such work with Landlord in order to avoid
impairing any warranties relating to the roof. For the performance of any such
work affecting the roof, Tenant, upon Landlord’s request, shall, at Tenant’s
expense, retain (or cause its contractor to retain) any contractor having a then
existing warranty in effect relating to the roof. Except in an emergency,
Landlord shall notify Tenant 30 days before commencing any roof repairs that
could interrupt Tenant’s telecommunication service or otherwise adversely affect
Tenant’s Dish/Antenna.

 

  7.9. Tenant shall not allow any provider of telecommunication, video, data or
related services (“Communication Services”) to locate any equipment on the roof
of the Building or in the Roof Space for any purpose, nor may Tenant use the
Roof Space and/or Dish/Antenna to provide Communication Services to an
unaffiliated tenant, occupant or licensee of another building, or to facilitate
the provision of Communication Services on behalf of another Communication
Services provider to an unaffiliated tenant, occupant or licensee of the
Building or any other building.

 

  7.10. If a Default occurs as a result of any failure by Tenant to perform any
obligation under this Section 7, Landlord, without limiting any other rights or
remedies, may remove all or any of the Dish/Antenna Items and restore the
Building and the Roof Space to the conditions existing before the Dish/Antenna
Items were installed, in which event Tenant shall reimburse Landlord, upon
demand, for all reasonable expenses of such removal and restoration.

 

  7.11. Tenant’s rights under this Section 7 may not be transferred to any other
party except in connection with a Transfer permitted under this Lease. If
Landlord establishes a standard license agreement with respect to the use of
roof space by tenants of the Building, Tenant, upon Landlord’s request, shall
enter into such license agreement with Landlord provided that such license
agreement does not materially reduce Tenant’s rights or increase Tenant’s
obligations under this Section 7.

 

8. Charging Stations.

 

  8.1

In the Parking Facility and at Landlord’s expense, Landlord shall exercise any
right it may have under the CC&Rs (defined below) as an “Owner” (as defined in
the CC&Rs) to cause the Project Manager (defined below) to construct or install
charging stations (each a “Charging Station” and collectively the “Charging
Stations”), with the collective capability to charge 16 electric or hybrid
vehicles at a time (by solar power or otherwise), including, without limitation,
the installation of appropriate electrical cables and other equipment connecting
the Charging Stations to an electrical panel designated by Landlord and/or the
Project Manager. Such construction or installation (“Charger Installation Work”)
is anticipated to be completed prior to December 1, 2017 (the “Anticipated
Charger Installation Date”). Tenant acknowledges and agrees that the Charger
Installation Work may be performed before or after the Anticipated Charger
Installation

 

9



--------------------------------------------------------------------------------

  Date. Notwithstanding any contrary provision hereof, any delay in the
completion of (and any failure to complete) the Charger Installation Work or
inconvenience suffered by Tenant during the performance of the Charger
Installation Work shall not delay the Beneficial Occupancy Period nor the
Commencement Date, nor shall it subject Landlord or the Project Manager to any
liability for any loss or damage resulting therefrom or entitle Tenant to any
remedy, credit, abatement or adjustment of rent or other sums payable under the
Lease.

 

  8.2 From and after the completion of the Charger Installation Work and
continuing until the expiration or earlier termination of the Lease (but subject
to the provisions of this Section 8 (and, to the extent not inconsistent with
the terms of this Section 8, Section 24 of the Lease)), and provided that Tenant
is not in Default under this Lease and Tenant’s employees (the “Charger Users”)
execute Landlord’s and/or the Project Manager’s (and/or such parties’
operator’s) standard form of agreement and pay the applicable fees related
thereto, such Charger Users shall be entitled to use (along with other visitors
to the Project, including, without limitation, the general public) the Charging
Stations on a first-come-first-serve-basis.

 

  8.3 The use of the Charging Stations shall be subject to the reasonable rules
and regulations (including rules regarding hours of use) established from time
to time by Landlord and/or the Project Manager for the Charging Stations. Tenant
acknowledges that the use of the Charging Stations by the Charger Users shall be
at their own risk and that each of the Tenant’s waivers, releases and
indemnities set forth in the Lease shall apply (for the benefit of the Landlord
Parties and the Project Manager) to Tenant’s and the Charger User’s use of the
Charging Stations. The costs of operating, maintaining and repairing the
Charging Stations may be included as part of Expenses. Tenant acknowledges that
the provisions of this Section 8 shall not be deemed to be a representation by
Landlord (and/or the Project Manager) that the Charging Stations (or any other
vehicle charging equipment) will be continuously maintained throughout the Term
of this Lease, and Landlord (and/or the Project Manager) shall have the right,
in such parties’ sole and absolute discretion, to expand, contract, eliminate or
otherwise modify the Charging Stations. None of the following circumstances
shall render Landlord (and/or the Project Manager) liable to Tenant, constitute
a constructive eviction of Tenant, give rise to an abatement or reduction of
Rent, relieve Tenant from the obligation to fulfill any covenant or agreement,
or result in an event of default by Landlord under the Lease: (i) Landlord’s
(and/or the Project Manager’s) failure to furnish, or any interruption,
diminishment or termination of electrical services to the Charging Stations due
to the application of Laws, the failure of any equipment, the performance of
maintenance, repairs, improvements or alterations, utility interruptions, the
occurrence of an event of Force Majeure or for any other reason; (ii) the
expansion, contraction, elimination or modification of the Charging Stations,
and/or (iii) the termination of Tenant’s or the Charger Users’ ability to use
the Charging Stations.

 

  8.4 As used in this Section 8 (and in Section 10 below), the “CC&Rs” shall
mean that certain Declaration of Covenants, Conditions and Restrictions for
Metro Center, dated May 15, 1985, recorded September 3, 1985, as Instrument No.
85089495 in the Official Records of San Mateo County, California, as modified by
(i) that certain First Amendment to Declaration of Covenants, Conditions and
Restrictions for Metro Center, dated December 31, 1994, recorded February 7,
1995, as Instrument No. 95012805 in the Official Records of San Mateo County,
California, (ii) that certain Second Amendment to Declaration of Covenants,
Conditions and Restrictions for Metro Center, dated June 22, 1995, recorded July
26, 1995, as Instrument No. 95076087 in the Official Records of San Mateo
County, California and (iii) that certain Agreement Regarding Declarant’s Rights
and Resignation and Appointment of Manager, dated April 30, 1998, recorded April
30, 1998, as Instrument No. 98064130 in the Official Records of San Mateo
County, California. As used in this Section 8 (and in Section 10 below), the
“Project Manager” shall mean the “Manager”, as defined in the CC&Rs. As of the
date hereof, the Landlord hereunder is the Project Manager.

 

9. Intentionally Omitted.

 

10. Bicycle Lockers.

 

  10.1

In the location shown on Exhibit K hereto and at Landlord’s expense, Landlord
shall exercise any right it may have under the CC&Rs as an “Owner” (as defined
in the CC&Rs) to cause the Project Manager to construct or install 10 bicycle
lockers capable of storing two (2) standard sized bicycles per locker (each a
“Bicycle Locker” and collectively the “Bicycle Lockers”). Such construction or
installation (“Locker Installation Work”)

 

10



--------------------------------------------------------------------------------

  is anticipated to be completed prior to December 1, 2017 (the “Anticipated
Locker Installation Date”). Tenant acknowledges and agrees that the Locker
Installation Work may be performed before or after the Anticipated Locker
Installation Date. Notwithstanding any contrary provision hereof, any delay in
the completion of (and any failure to complete) the Locker Installation Work or
inconvenience suffered by Tenant during the performance of the Locker
Installation Work shall not delay the Beneficial Occupancy Period nor the
Commencement Date, nor shall it subject Landlord or the Project Manager to any
liability for any loss or damage resulting therefrom or entitle Tenant to any
remedy, credit, abatement or adjustment of rent or other sums payable under the
Lease.

 

  10.2 From and after the completion of the Locker Installation Work and
continuing until the expiration or earlier termination of the Lease (but subject
to the provisions of this Section 10), and provided that Tenant is not in
Default under this Lease and Tenant’s employees (the “Locker Users”) execute
Landlord’s and/or the Project Manager’s (and/or such parties’ operator’s)
standard form of agreement, such Locker Users shall be entitled to use (along
with other visitors to the Project, including, without limitation, the general
public) the Bicycle Lockers on a first-come-first-serve-basis.

 

  10.3 The use of the Bicycle Lockers shall be subject to the reasonable rules
and regulations (including rules regarding hours of use) established from time
to time by Landlord and/or the Project Manager for the Bicycle Lockers. Tenant
acknowledges that the use of the Bicycle Lockers by the Locker Users shall be at
their own risk and that each of the Tenant’s waivers, releases and indemnities
set forth in the Lease shall apply (for the benefit of the Landlord Parties and
the Project Manager) to Tenant’s and the Locker User’s use of the Bicycle
Lockers. The costs of operating, maintaining and repairing the Bicycle Lockers
may be included as part of Expenses. Tenant acknowledges that the provisions of
this Section 10 shall not be deemed to be a representation by Landlord and/or
the Project Manager that the Bicycle Lockers (or any other similar facility)
shall be continuously maintained throughout the Term of this Lease, and Landlord
and/or the Project Manager shall have the right, in such parties’ sole and
absolute discretion, to expand, contract, eliminate or otherwise modify the
Bicycle Lockers. None of the following circumstances shall render Landlord
and/or the Project Manager liable to Tenant, constitute a constructive eviction
of Tenant, give rise to an abatement or reduction of Rent, relieve Tenant from
the obligation to fulfill any covenant or agreement, or result in an event of
default by Landlord under the Lease: (i) the expansion, contraction, elimination
or modification of the Bicycle Lockers, and/or (ii) the termination of Tenant’s
or the Locker Users’ ability to use the Bicycle Lockers.

 

11. Tenant Security System. Any security system for the Premises (“Tenant
Security System”) shall be deemed a Leasehold Improvement and shall be subject
to all provisions of this Lease applicable to Leasehold Improvements. Any Tenant
Security System (or portion thereof) installed by or for the benefit of Tenant,
whether pursuant to this Lease or pursuant to any prior lease or other agreement
to which Tenant was a party, shall be deemed a Tenant-Insured Improvement and
shall be subject to all provisions of this Lease applicable to Tenant-Insured
Improvements. Any Tenant Security System (or portion thereof) installed by
Tenant pursuant to this Lease shall be deemed an Alteration and shall be subject
to all provisions of this Lease applicable to Alterations. Tenant shall provide
Landlord with such access cards, keys, code information and other materials and
information as may be necessary for Landlord to access the Premises. From time
to time Landlord may review any Tenant Security System, and if Landlord
reasonably determines that such Tenant Security System adversely affects the
Premises, the Base Building, the Building, or any other occupants of the
Building, then, within a reasonable time after Landlord’s written request,
Tenant shall make reasonable changes in personnel and/or equipment in order to
eliminate such adverse effect.

 

11



--------------------------------------------------------------------------------

EXHIBIT G

919 EAST HILLSDALE BOULEVARD

FORM OF LETTER OF CREDIT

 

 

[Name of Financial Institution]

Irrevocable Standby

Letter of Credit

No.  

 

Issuance Date:  

 

Expiration Date:  

 

Applicant:  

 

 

Beneficiary   [Insert Name of Landlord]  
[Insert Building management office address]  

 

 

 

 

 

 

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of          U.S.
Dollars ($        ) available for payment at sight by your draft drawn on us
when accompanied by the following documents:

 

1. The original of this Irrevocable Standby Letter of Credit and any amendments
attached thereto.

 

2. Beneficiary’s dated statement purportedly signed by an authorized
representative reading: “This draw in the amount of          U.S. Dollars
($        ) under your Irrevocable Standby Letter of Credit No.         
represents funds due and owing to us pursuant to the terms of that certain lease
by and between                     , as landlord, and                     , as
tenant, and/or any amendment to the lease or any other agreement between such
parties related to the lease.”

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically extended for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we send you
written notice, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to extend this Irrevocable Standby
Letter of Credit. A copy of any such notice shall also be sent, in the same
manner, to:                                          , Attention: Treasury
Department. THE ADDITIONAL NOTIFICATION OF NON-EXTENSION TO BE SENT TO [INSERT
NAME OF THIRD PARTY] IS A COURTESY NOTIFICATION, AND OUR FAILURE TO SEND SUCH
COURTESY NOTIFICATION WILL NOT CAUSE THIS LETTER OF CREDIT TO EXTEND FOR ANY
ADDITIONAL PERIOD OF TIME. In addition to the foregoing, we understand and agree
that you shall be entitled to draw upon this Irrevocable Standby Letter of
Credit in accordance with the documents indicated above in the event that we
elect not to extend this Irrevocable Standby Letter of Credit and, in addition,
you provide us with a dated statement purportedly signed by an authorized
representative of Beneficiary stating that the Applicant has failed to provide
you with an acceptable substitute irrevocable standby letter of credit in
accordance with the terms of the above referenced lease. In no event shall this
Irrevocable Standby Letter of Credit extended beyond [INSERT DATE THAT IS NO
EARLIER THAN 60 DAYS FOLLOWING THE SCHEDULED EXPIRATION DATE OF THE LEASE, AS
THE SAME MAY BE EXTENDED PURSUANT TO AN EXTENSION OPTION GRANTED UNDER THE
LEASE], which shall be the final expiration date of this Irrevocable Standby
Letter of Credit. We further acknowledge and agree that: (a) upon receipt of the
documentation required herein, we will honor your draws against this Irrevocable
Standby Letter of Credit without inquiry into the accuracy of Beneficiary’s
signed statement and regardless of whether Applicant disputes the content of
such statement (provided that such documents are in compliance with the terms
and conditions herein); and (b) this Irrevocable Standby Letter of Credit shall
permit partial draws and, in the event you elect to draw upon less than the full
stated amount hereof, the stated amount of this Irrevocable Standby Letter of
Credit shall be automatically reduced by the amount of such partial draw paid by
us.

 

12



--------------------------------------------------------------------------------

This Letter of Credit is transferable one or more times, but in each instance
only to a single transferee and only in the full amount available to be drawn
under the Letter of Credit at the time of such transfer. Any such transfer may
be effected only through [INSERT ISSUER NAME HERE] and only upon presentation to
us at our presentation office specified herein of a duly executed transfer
request in the form attached hereto as Exhibit A, with instructions therein in
brackets complied with, together with the original of this Letter of Credit and
any amendments thereto. Each transfer shall be evidenced by our endorsement on
the reverse of the original of this Letter of Credit, and we shall deliver such
original to the transferee. The transferee’s name shall automatically be
substituted for that of the Beneficiary wherever such Beneficiary’s name appears
within this standby Letter of Credit. All charges in connection with any
transfer of this Letter of Credit are for the Applicant’s account; provided,
however, that the payment thereof shall not be a condition precedent the
effectiveness of such transfer.

We are subject to various laws, regulations and executive and judicial orders
(including economic sanctions, embargoes, anti-boycott, anti-money laundering,
anti-terrorism, and anti-drug trafficking laws and regulations) of the U.S. and
other countries that are enforceable under applicable law. We will not be liable
for our failure to make, or our delay in making, payment under this Letter of
Credit or for any other action we take or do not take, or any disclosure we
make, under or in connection with this Letter of Credit (including, without
limitation, any refusal to transfer this Letter of Credit) that is required by
such laws, regulations, or orders.

This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP98) ICC Publication No. 590.

We hereby engage with you that each draft drawn under and in compliance with the
terms and conditions of this Letter of Credit will be duly honored if presented
together with the documents specified in this Letter of Credit at our office
located at [INSERT ISSUER’S PRESENTATION ADDRESS], Attention:
[                    ], on or before the above stated expiration date, or any
extended expiration date if applicable.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                         to the attention of
                                        .

 

Very truly yours,

 

[name]

[title]

 

13



--------------------------------------------------------------------------------

EXHIBIT A

TO

EXHIBIT G

919 EAST HILLSDALE BOULEVARD

FORM OF LETTER OF CREDIT

TRANSFER REQUEST OF [INSERT ISSUER NAME HERE]

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER: IS#######

 

TO:   [INSERT ISSUER NAME HERE]

DATE:  

 

 

  [INSERT ISSUER’S ADDRESS]

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY OF THE ABOVE DESCRIBED LETTER OF
CREDIT (THE “TRANSFEROR”) HEREBY IRREVOCABLY TRANSFERS ALL ITS RIGHTS UNDER THE
LETTER OF CREDIT AS AMENDED TO THIS DATE (THE “CREDIT”) TO THE FOLLOWING
TRANSFEREE (THE “TRANSFEREE”):

 

 

                            NAME OF TRANSFEREE

 

                                ADDRESS

BY THIS TRANSFER, ALL RIGHTS OF TRANSFEROR IN THE LETTER OF CREDIT ARE
TRANSFERRED TO THE TRANSFEREE, AND THE TRANSFEREE SHALL BE THE SOLE BENEFICIARY
OF THE LETTER OF CREDIT, POSSESSING ALL RIGHTS PERTAINING THERETO, INCLUDING,
BUT NOT LIMITED TO, SOLE RIGHTS RELATING TO THE APPROVAL OF ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. YOU ARE HEREBY IRREVOCABLY INSTRUCTED TO ADVISE FUTURE
AMENDMENT(S) OF THE LETTER OF CREDIT TO THE TRANSFEREE WITHOUT THE TRANSFEROR’S
CONSENT OR NOTICE TO THE TRANSFEROR.

ENCLOSED ARE THE ORIGINAL LETTER OF CREDIT AND THE ORIGINAL(S) OF ALL AMENDMENTS
TO DATE.

THE TRANSFEROR WARRANTS TO YOU THAT THIS TRANSFER WILL NOT CONTRAVENE ANY
FEDERAL LAWS OR REGULATIONS OF THE UNITED STATES NOR THE LAWS OR REGULATIONS OF
ANY STATE THEREOF. PLEASE NOTIFY THE TRANSFEREE OF THIS TRANSFER AND OF THE
TERMS AND CONDITIONS OF THE LETTER OF CREDIT AS TRANSFERRED. THIS TRANSFER WILL
BECOME EFFECTIVE UPON [INSERT ISSUER NAME HERE] WRITTEN NOTIFICATION TO THE
TRANSFEREE THAT SUCH TRANSFER WAS EFFECTED.

 

 

        (TRANSFEROR’S NAME)

 

BY:  

 

PRINTED NAME:  

 

TITLE:  

 

PHONE NUMBER:  

 

 

14



--------------------------------------------------------------------------------

THE BANK SIGNING BELOW GUARANTEES THAT THE TRANSFEROR’S SIGNATURE IS GENUINE AND
THAT THE INDIVIDUAL SIGNING THIS TRANSFER REQUEST HAS THE AUTHORITY TO DO SO:

 

 

                    (BANK’S NAME) BY:  

 

PRINTED NAME:  

 

TITLE:  

 

[A CORPORATE NOTARY ACKNOWLEDGMENT OR A CERTIFICATE OF AUTHORITY WITH CORPORATE
SEAL IS ACCEPTABLE IN LIEU OF A BANK GUARANTEE]

 

15



--------------------------------------------------------------------------------

EXHIBIT H-1

919 EAST HILLSDALE BOULEVARD

OUTLINE AND LOCATION OF SUITE 200 POTENTIAL OFFERING SPACE

This Exhibit “H-1” is provided for informational purposes only and is intended
to be only an approximation of the layout of the Suite 200 Potential Offering
Space and shall not be deemed to constitute any representation by Landlord as to
the exact layout or configuration of the Suite 200 Potential Offering Space.

 

16



--------------------------------------------------------------------------------

LOGO [g270006ex101pg51a.jpg]



--------------------------------------------------------------------------------

EXHIBIT H-2

919 EAST HILLSDALE BOULEVARD

OUTLINE AND LOCATION OF SUITE 250 POTENTIAL OFFERING SPACE

This Exhibit “H-2” is provided for informational purposes only and is intended
to be only an approximation of the layout of the Suite 250 Potential Offering
Space and shall not be deemed to constitute any representation by Landlord as to
the exact layout or configuration of the Suite 250 Potential Offering Space.

 

17



--------------------------------------------------------------------------------

LOGO [g270006ex101pg53a.jpg]



--------------------------------------------------------------------------------

EXHIBIT I

919 EAST HILLSDALE BOULEVARD

OUTLINE AND LOCATION OF BUILDING SIGNAGE

 

18



--------------------------------------------------------------------------------

LOGO [g270006ex101pg55a.jpg]



--------------------------------------------------------------------------------

EXHIBIT J

919 EAST HILLSDALE BOULEVARD

SAMPLE STATEMENT

 

19



--------------------------------------------------------------------------------

April 1, 20—

919 East Hillside Blvd.

Sample Tenant

Suite 999

Foster City, CA 94404

 

Re: 919 East Hillsdale

Foster City, CA

Suite 999

Dear Sir/Madam:

In accordance with the terms of your Lease Agreement, your share of the 20—
Prior Year Common Area has been calculated. Enclosed is a detailed statement of
the 20— expenses along with the calculation for your share.

Please remit the amount shown for the 20— reconciliation and retroactive new
estimate adjustment for 20— as summarized below.

 

Reconciliation amount including applicable tax due

     xxx   

Total due

     xxx   

If you have any questions regarding this matter, please do not hesitate to
contact us.

Sincerely,

CBRE

Property Manager



--------------------------------------------------------------------------------

919 East Hillsdale

20— Prior Year Common Area Expenses

For the Year Ending 20—

 

     20— Actual      Expenses After      G      Expenses      Gross Up      U

Utilities

     xxx.xx         xxx.xx       *

Utilities Common Area

     xxx.xx         xxx.xx      

Janitorial

     xxx.xx         xxx.xx       *

Janitorial Common Area

     xxx.xx         xxx.xx      

Cleaning

     xxx.xx         xxx.xx      

Parking

     xxx.xx         xxx.xx      

Engineering

     xxx.xx         xxx.xx      

Security and Safety

     xxx.xx         xxx.xx      

Repairs and Maintenance

     xxx.xx         xxx.xx      

Administrative

     xxx.xx         xxx.xx      

Management Fee

     xxx.xx         xxx.xx       *

Insurance

     xxx.xx         xxx.xx      

Real Estate Tax

     xxx.xx         xxx.xx      

Amort of Capital Improvements

     xxx.xx         1 xxx.xx      

Total 20— Prior Year Common Area Expense

     xxx.xx         xxx.xx      

An * in the ADM column indicates expenses to which an Administrative Fee has
been applied.

An * in the GU column indicates expenses that have been grossed up to 100% per
lease, based upon —% occupancy.



--------------------------------------------------------------------------------

HPP Database

2015 PRIOR YEAR COMMON AREA INVOICE

 

Property Address:

 

919 East Hillsdale

Tenant Name:

 

Sample Tenant

Space Number:

 

00999

Invoice Date:

 

April 1, 20—

 

20— Prior Year Common Area Expense

     xxx.xx   

Prior Year Expense w/ % Increase

  

Prior Year Expense w/ % Increase

  

Total Recoverable Expense for Current Year

     xxx.xx   

Less Stop Amount

     

 

 

 

Total Recoverable Prior Year Common Area Expense

  

Tenant Share

     xx.x % 

Total Amount Due for 20— Before Cap

     xxx.xx   

Cap for Year

  

Total Due for Full Year

     xxx.xx   

Occupancy Percentage for Year

     xx.xx %    

 

 

 

Total Amount Due

     xxx.xx   

Prior Estimates Billed

     xxx.xx   

Sales Tax

     

 

 

 

Total Due

     xxx.xx      

 

 

    



--------------------------------------------------------------------------------

EXHIBIT K

919 EAST HILLSDALE BOULEVARD

OUTLINE OF BICYCLE LOCKERS

See Attached

This Exhibit “K” is provided for informational purposes only and is intended to
be only an approximation of the layout of the bicycle lockers and shall not be
deemed to constitute any representation by Landlord as to the exact layout or
configuration of the bicycle lockers.

 

20



--------------------------------------------------------------------------------

LOGO [g270006ex101pg61a.jpg]



--------------------------------------------------------------------------------

EXHIBIT L

919 EAST HILLSDALE BOULEVARD

FORM LOC CANCELLATION CONSENT LETTER

[INSERT LANDLORD/BENEFICIARY’S LETTERHEAD]

 

TO:   [INSERT ISSUER NAME HERE]

DATE:  

 

 

  [INSERT ISSUER’S ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER: IS#######

Ladies and Gentlemen:

The undersigned Beneficiary of the above-described Letter of Credit hereby
consents to the cancellation thereof. This Letter of Credit is no longer
required by us and is hereby returned for cancellation.

[INSERT BENEFICIARY SIGNATURE BLOCK]

 

21